EXHIBIT 10.1
 








SENIOR REVOLVER LOAN AGREEMENT


Dated as of
September 20, 2018


between and among


 
EMPIRE LOUISIANA, LLC


 
"BORROWER"
 


 
AND
 


 
CROSSFIRST BANK
 
"BANK"
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

SENIOR REVOLVER LOAN AGREEMENT
 
THIS SENIOR REVOLVER LOAN AGREEMENT, dated effective as of September 20, 2018,
is entered into between EMPIRE LOUISIANA, LLC, a Delaware limited liability
company, ("Borrower"), and CROSSFIRST BANK, a Kansas banking corporation
("Bank").
 
W I T N E S S E T H:
 
WHEREAS, Borrower has requested Bank to establish a senior revolving line of
credit facility in favor of Borrower in the maximum principal amount of FIVE
MILLION and NO/100 DOLLARS ($5,000,000.00) (the "Revolver Commitment"), subject
to the Revolver Commitment Amount (initially stipulated to be $1,350,000.00) and
the Collateral Borrowing Base limitations hereof, until the Revolver Final
Maturity Date, to be evidenced by Borrower's Promissory Note (Revolver Note)
payable to the order of Bank and dated as of even date herewith in the stated
face principal amount of $5,000,000.00 (as renewed, extended, rearranged,
substituted, replaced, amended or otherwise modified from time to time,
collectively the "Revolver Note"), the proceeds of which may be used for (i) the
acquisition of oil and natural gas reserves, (ii) the development of oil and
natural gas reserves, (iii) the general working capital and capital expenditures
of the Borrower, and (iv) the issuance of standby letters of credit; and
 
WHEREAS, Bank is willing to establish the Revolver Commitment and make the
Revolver Loan advances from time to time hereunder to Borrower in the maximum
principal amount of $5,000,000.00, subject to the Revolver Commitment Amount
(initially stipulated to be $1,350,000.00) and the Collateral Borrowing Base,
all upon the terms and conditions herein set forth, and upon Borrower's granting
in favor of Bank a continuing and continuous, first priority mortgage lien,
pledge of and security interest in not less than 80% of Borrower's producing
oil, gas and other leasehold and mineral interests in counties in the State of
Louisiana, along with certain contract rights, all as more particularly
described and defined in the Security Instruments (as hereinafter defined), as
collateral and security for all Indebtedness;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, receipt of which is
acknowledged by the parties hereto, the parties agree as follows:
 
ARTICLE I.
CERTAIN DEFINITIONS
 
1.1 Defined Terms.  When used herein, the following terms shall have the
following meanings:
 
"Affiliate" shall mean any Person which, directly or indirectly, controls, or is
controlled by, or is under common control with, another Person.  For purposes of
this definition, "control" shall mean the power, directly or indirectly, to
direct or in effect cause the direction of the management and policies of such
Person whether by contract or otherwise.
 
"Agreement" shall mean this Senior Revolver Loan Agreement, as amended,
restated, supplemented or otherwise modified from time to time.
 
 

--------------------------------------------------------------------------------

"Authorized Officers" shall mean Thomas Pritchard, Chief Executive Officer and
Secretary; Michael R. Morrisett, President and Treasurer; and Anthony Kamin,
Chairman of the Board, or any other person(s) authorized in writing thereby or
pursuant to limited liability company resolutions duly adopted by the Borrower's
board of managers to request Revolver Loans or Letters of Credit hereunder or
direct voluntary prepayment(s) of the Revolver Note as permitted hereby.
 
"Bankruptcy Event" shall mean, with respect to any Person, the occurrence of any
of the following with respect to such Person: (i) a court or Governmental
Authority having jurisdiction in the premises shall enter a decree or order for
relief in respect of such Person in an involuntary case under the Bankruptcy
Code or any other applicable insolvency or other similar Law now or hereafter in
effect, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of such Person or for any substantial part of
its Property or ordering the winding up or liquidation of its affairs; or (ii)
there shall be commenced against such Person an involuntary case under the
Bankruptcy Code or any other applicable insolvency or other similar Law now or
hereafter in effect, or any case, proceeding or other action for the appointment
of a receiver, liquidator, assignee, custodian, trustee, sequestrator (or
similar official) of such Person or for any substantial part of its Property or
for the winding up or liquidation of its affairs, and such involuntary case or
other case, proceeding or other action shall remain undismissed, undischarged
and unbonded for a period of 60 consecutive days; or (iii) such Person shall
commence a voluntary case under the Bankruptcy Code or any other applicable
insolvency or other similar Law now or hereafter in effect, or consent to the
entry of an order for relief in an involuntary case under any such law, or
consent to the appointment or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its Property or make any general assignment for
the benefit of creditors; or (iv) such Person shall be unable to pay or shall
fail to pay, or shall admit in writing its inability to pay, its debts generally
as they become due.
 
"Base Rate" shall mean the prime rate of interest published by the Wall Street
Journal, Southwest Edition, in its Money Rates columns as the prime rate or base
rate on corporate loans at large U.S. money center commercial banks or a similar
rate if such rate ceases to be published.  If the prime rate is no longer
announced or established for any reason, Bank may select as the alternate rate
such other announced and established prime or base rate for corporate loans of
the New York, New York money center bank that Bank deems in its sole discretion
to be most comparable to the no longer announced or established rate.
 
"Business Day" shall mean a day other than a Saturday, Sunday or a day upon
which banks in the State of Oklahoma are closed to business generally.
 
"CERCLA" shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, together with all regulations and rulings
promulgated with respect thereto.
 
"Change of Control" shall mean any event, transaction or occurrence, as a result
of which, Guarantor, shall in the aggregate cease to own or control, directly or
indirectly, at least fifty-one percent (51%) of the voting interests of
Borrower.
 
3

--------------------------------------------------------------------------------

"Closing Date" shall mean the effective date of this Agreement.
 
"Collateral" shall have the meaning assigned to that term in Article III of this
Agreement.
 
"Collateral Borrowing Base" shall have the meaning assigned to the term in
Section 4.2 of this Agreement.
 
"Commodity Exchange Act" means the Commodity Exchange Act (7 U S. C. Section 61
et. seq.), as amended from time to time, and any successor statute.
 
"Default Rate" shall mean the Base Rate plus four additional percentage points
(4.00%) per annum.


"EBITDAX"  shall mean for any period, the sum of a Person's net income for the
period minus any non-recurring gains (losses) from the sale of assets, plus the
following charges to the extent deducted from net income in such period:
interest, income taxes (including franchise taxes calculated with respect to
income), depreciation, depletion and amortization, and any other non-cash
charges and non-cash revenues plus intangible drilling costs and lease
impairment expenses and write downs from impairment of oil and gas properties)
and after eliminating extraordinary items.  In addition, for any applicable
period during which an acquisition or disposition permitted by this Agreement is
consummated, EBITDAX shall be determined on a pro forma basis (with such
calculation to be acceptable to, and approved by, Bank) as if such acquisition
or disposition were consummated on the first day of such applicable period.


"Environmental Laws" shall mean Laws, including without limitation federal,
state or local Laws, ordinances, rules, regulations, and orders of courts or
administrative agencies or authorities relating to pollution or protection of
the environment (including, without limitation, ambient air, surface water,
groundwater, land surface and subsurface strata), including without limitation
CERCLA, SARA, RCRA, HSWA, OPA, HMTA, TSCA and other Laws relating to (i)
Polluting Substances or (ii) the manufacture, processing, distribution, use,
treatment, handling, storage, disposal or transportation of Polluting
Substances.
 
"ERISA" shall mean the Federal Employee Retirement Income Security Act of 1974,
as amended, together with all regulations and rulings promulgated with respect
thereto.
 
"Event of Default" shall mean any of the events specified in Section 8.1 of this
Agreement, and "Default" shall mean any event, which together with any lapse of
time or giving of any notice, or both, would constitute an Event of Default.
 
"Excluded Swap Obligation" (a) with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation, or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) and (b) with respect to any Borrower, any Swap
Obligation of another loan party if, and to the extent that, all or a portion of
the joint and several liability of such Borrower with respect to, or the grant
of such Borrower of a security interest to secure, as
 
4

--------------------------------------------------------------------------------

applicable, such Swap Obligation is or becomes illegal under the Commodity
Exchange Act or any rule, regulation, or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof), by
virtue of such Guarantor's (in the case of (a)) or Borrower's (in the case of
(b)) failure to constitute an "eligible contract participant," as defined in the
Commodity Exchange Act and the regulations thereunder, at the time the guarantee
of such Guarantor, joint and several liability of such Borrower, or grant of
such security interest by such Guarantor or Borrower, as applicable, becomes or
would become effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one Swap
Obligation, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swap Obligations for which such guarantee or
security interest or joint and several liability, as applicable, is or becomes
illegal.
 
"Funded Debt" shall mean, with respect to any Person, without duplication, (i)
all obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (iii) all purchase money
Indebtedness (including Indebtedness in respect of conditional sale or title
retention arrangements and obligations in respect of the deferred purchase price
of property or services) of such Person, including the principal portion of all
obligations of such Person under capital leases, (iv) all contingent debt of
such Person with respect to Funded Debt of another Person, (v) all Funded Debt
of another Person secured by a Lien on any property of such Person, whether or
not such Funded Debt has been assumed, and (vi) the Funded Debt of any
partnership or joint venture in which such Person is a general partner or joint
venturer, but only to the extent to which there is recourse to such Person for
the payment of such Funded Debt.
 
"GAAP" shall mean generally accepted accounting principles applied on a
consistent basis in all material respects to those applied in the preceding
period.  Unless otherwise indicat-ed herein, all accounting terms will be
defined according to GAAP.
 
"Guarantor" means Empire Petroleum Corporation, a Delaware corporation, and the
sole member of Borrower, and its successors and permitted assigns.
 
"Guaranty Agreement" means that certain Guaranty Agreement from Guarantor and
his trust, if applicable, in favor of Bank, in form, scope and substance
acceptable to Bank.
 
"HMTA" shall mean the Hazardous Materials Transportation Act, as amended,
together with all regulations and rulings promulgated with respect thereto.
 
"HSWA" shall mean the Hazardous and Solid Waste Amendments of 1984, as amended,
together with all regulations and rulings promulgated with respect thereto.
 
"Hedge Agreement" means any interest rate or commodity Swap, cap or collar
agreements, interest rate and/or oil and gas future or option contracts,
currency Swap agreements, currency future or option contracts and rate or
commodity Risk Management Agreements or other similar Risk Management
Agreements, and includes without limitation any ISDA Agreement and related
schedules and documents entered into with any Swap Counterparty from time to
time and as governed by the Intercreditor Agreement.  "Prohibited Hedge
 
5

--------------------------------------------------------------------------------

Transactions" shall mean the obligations by Borrower or any of its Subsidiaries
entering into (i) both physical and financial hedging transactions effective at
concurrent or overlapping periods of time on the same volumes of production or
(ii) hedging transactions for more than eighty (80%) of Borrower's aggregate
monthly production.
 
"hereby", "herein", "hereof", "hereunder" and similar such terms shall mean and
refer to this Agreement as a whole and not merely to the specific section,
paragraph or clause in which the respective word appears.
 
"Highest Lawful Rate" shall mean, with respect to Bank, the maximum non-usurious
interest rate, if any, that at any time or from time to time may be contracted
for, taken, reserved, charged or received on the Revolver Note or on any other
Indebtedness under laws applicable to Bank which are presently in effect or, to
the extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.
 
"Hydrocarbons" shall have the meaning assigned to that term in the Mortgages.
 
"Indebtedness" shall mean and include any and all: (i) indebtedness, obligations
and liabilities of Borrower to Bank incurred or which may be incurred or
purportedly incurred hereafter pursuant to the terms of this Agreement, or any
of the other Loan Documents, and any replacements, amendments, extensions,
renewals, substitutions, amendments and increases in amount thereof, including
all future advances and all such amounts as may be evidenced by any ISDA
Agreement, the Revolver Note and all lawful interest, late charges, service
fees,  commitment fees, fees in lieu of balances, letter of credit fees and
other charges, and all reasonable costs and expenses incurred in connection with
the preparation, filing and recording of the Loan Documents, including
attorneys' fees and legal expenses; (ii) any and all derivative products
obligations, direct, contingent or otherwise, whether now existing or hereafter
arising, of Borrower to Bank and/or any Swap Counterparty arising under or in
connection with any Hedge Agreements or other Risk Management Agreements
(including any ISDA Agreement with any Swap Counterparty, with related
schedules, exhibits, confirmations, addenda and annexes attached thereto) to
which any Swap Counterparty is a counterparty; (iii) all reasonable costs and
expenses paid or incurred by Bank or any Swap Counterparty, including attorneys'
fees, in enforcing or attempting to enforce collection of any Indebtedness and
in enforcing or realizing upon or attempting to enforce or realize upon any
collateral or security for any Indebtedness, including interest on all sums so
expended by Bank accruing from the date upon which such expenditures are made
until paid, at an annual rate equal to the Default Rate; (iv) all sums expended
by Bank or any Swap Counterparty in curing any Event of Default or Default of
Borrower under the terms of this Agreement the other Loan Documents or any other
writing evidencing or securing the payment of the Revolver Note together with
interest on all sums so expended by Bank accruing from the date upon which such
expenditures are made until paid, at an annual rate equal to the Default Rate;
and (v) any overdraft, return items or other similar or comparable ACH
(automated clearing house) obligations and other treasury management obligations
now or hereafter owing by Borrower to Bank.
 
"Intercreditor Agreement" means any Intercreditor Agreement hereafter entered
into, as amended, replaced, restated, supplemented or otherwise modified from
time to time, together
 
 
6

--------------------------------------------------------------------------------

with exhibits, schedules, addenda and annexes attached thereto from time to
time, between and among Borrower, Bank and the Swap Counterparty each in their
respective roles thereunder, to govern the relationship of the parties thereto
with respect to the priority of payment of obligations and Liens securing
obligations regarding any ISDA Agreement referenced therein and the other Loan
Documents.
 
"Interest Coverage Ratio" means, as of any date, the ratio of (i) EBITDAX for
such date divided by (ii) Interest Expense for such period, initially calculated
on an annualized basis until twelve (12) months of operations have occurred, and
thereafter, commencing December 31, 2019, on a trailing twelve (12) month basis.
 
"Interest Expense" means Borrower's cash interest expense for a fiscal quarter
end period; provided that for purposes of calculating the financial ratio set
forth in Section 6.29 for each fiscal quarter end period, commencing December
31, 2018.
 
"ISDA Agreement" means any International Swap Dealers Association agreement, as
amended, modified, replaced or supplemented from time to time, together with
schedules, exhibits, confirmations, addenda and annexes attached thereto from
time to time, entered into between or among any of Borrower and a Swap
Counterparty, to govern each Hedge Agreement with such Swap Counterparty.
 
"Laws" shall mean all statutes, laws, ordinances, regulations, orders, writs,
injunctions, or decrees of the United States, any state or commonwealth, any
municipality, any foreign country, any territory or possession, or any Tribunal.
 
"Letters of Credit" shall mean any and all letters of credit issued by Bank
pursuant to the request of Borrower in accordance with the provisions of
Sections 2.1 and 2.6 hereof which at any time remain outstanding and subject to
draw by the beneficiary, whether in whole or in part.
 
"Letter of Credit Exposure" means, at any date, the sum of (a) the aggregate
face amount of all drafts that may then or thereafter be presented by
beneficiaries under all Letters of Credit then outstanding, plus (b) the
aggregate face amount of all drafts that the Letter of Credit Issuer has
previously accepted under Letters of Credit but has not paid or reflected as
advances against the Revolver Note.
 
"Letter of Credit Issuer" means, for any Letter of Credit issued hereunder,
Bank, or in the event Bank does not for any reason issue a requested Letter of
Credit, an Affiliate thereof or another financial institution designated by Bank
to issue such Letter of Credit.
 
"Leverage Ratio" means the quotient of Borrower's (i) total Funded Debt divided
by (ii) EBITDAX, calculated quarterly based initially on an annualized basis
until twelve (12) months of operations by Borrower have occurred and thereafter
on a trailing twelve (12) months basis.
 
"Lien" shall mean any Mortgages, pledge, security interest, assignment,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement, any
lease in the nature thereof, and the filing of or agreement to give any
financing statement or other similar form of public notice under the Laws of any
jurisdiction).
 
7

--------------------------------------------------------------------------------

"Loan Documents" shall mean this Agreement, the Revolver Note, the Guaranty
Agreement and any ISDA Agreement, any Intercreditor Agreement, the Security
Instruments (including without limitation, the Mortgages) and all other
documents, instruments and certificates executed and delivered to Bank by
Borrower pursuant to the terms of this Agreement.
 
"Material Adverse Change" shall mean any material and adverse change to (i) the
assets, financial condition, business condition, operations or properties of
Borrower or Guarantor, and any future subsidiaries of any Borrower taken as a
whole, or (ii) the ability of Borrower or Guarantor to meet its obligations and
its other material obligations under the Loan Documents on a timely basis.
 
"MCR" shall have the meaning assigned thereto in Section 2.13 of this Agreement.
 
"Mortgages" shall have the meaning assigned to that term in Section 3.1 of this
Agreement, including without limitation, any amendments thereto or restatements
and supplements thereof.
 
"Mortgaged Property" shall mean the property covered by the Mortgages defined in
Section 4.1(b) of this Agreement.
 
"OPA" shall mean the Oil Pollution Act of 1990, as amended, together with all
regulations and rulings promulgated with respect thereto.
 
"Person" shall mean and include an individual, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization, and a government or any
department, agency or political subdivision thereof.
 
"Polluting Substances" shall mean all pollutants, contaminants, chemicals or
industrial, toxic or hazardous substances or wastes and shall include, without
limitation, any flammable explosives, radioactive materials, oil, hazardous
materials, hazardous or solid wastes, hazardous or toxic substances or related
materials defined in CERCLA/SARA, RCRA/HSWA and in the HMTA; provided, in the
event either CERCLA/SARA, RCRA/HSWA or HMTA is amended so as to broaden the
meaning of any term defined thereby, such broader meaning shall apply subsequent
to the effective date of such amendment and, provided further, to the extent
that the Laws of any State or other Tribunal establish a meaning for "hazardous
substance", "hazardous waste," "hazardous material," "solid waste" or "toxic
substance" which is broader than that specified in CERCLA/SARA, RCRA/HSWA, or
HMTA, such broader meaning shall apply.
 
"Proven Reserves" shall have the meaning assigned thereto in Section 4.1(c) of
this
Agreement.
 
"Qualified ECP Guarantor" means, in respect of any Swap Obligation, Borrower and
any Guarantor that is not an individual or a natural person and that has total
assets exceeding $10,000,000 at the time the relevant Guarantee or grant of the
relevant security interest becomes effective with respect to such Swap
Obligation or such other person as constitutes an "eligible contract
participant" under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an "eligible contract
participant" at such
 
 
8

--------------------------------------------------------------------------------

time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
 
"RCRA" shall mean the Resource Conservation and Recovery Act of 1976, as
amended, together with all regulations and rulings promulgated with respect
thereto.
 
"Revolver Commitment" shall mean Bank's obligation to make the Revolver Loan
pursuant to the terms, provisions and conditions of this Agreement.
 
"Revolver Commitment Amount" shall be the maximum outstanding principal amount
Bank agrees from time to time to make available under the Revolver Commitment,
including the Letter of Credit Exposure (initially stipulated to be equal to
$1,350,000.00).
 
"Revolver Final Maturity Date" shall mean September 20, 2020, unless otherwise
extended or renewed in writing by the mutual agreement of Borrower and Bank.
 
"Revolver Loan" shall have the meaning ascribed to it in Section 2.1 of this
Agreement.
 
"Revolver Note" shall have the meaning ascribed thereto in the Preamble of this
Agreement, as more fully described and defined in Section 2.2 of this Agreement,
together with each and every extension, renewal, modification, replacement,
substitution, rearrangement, consolidation and change in form of any thereof
which may be from time to time and for any term or terms effected.
 
"Risk Management Agreements" shall mean any commodity, interest rate or currency
Swap, rate cap, rate floor, rate collar, forward agreement or other exchange,
price or rate protection ISDA, Hedge Agreement or similar derivative agreements
or any option with respect to any such derivative or hedging transaction.
 
"SARA" shall mean the Superfund Amendments and Re-authorization Act of 1987, as
amended, together with all regulations and rulings promulgated with respect
thereto.
 
"Sanctioned Country" means, at any time, a country or territory which is the
subject or target of any Sanctions.
 
"Sanctioned Entities" means:
 

 
(i)
an agency of the government of,




 
(ii)
an organization directly or indirectly controlled by, or




 
(iii)
a person resident in a country that is subject to


 a country sanctions program administered and enforced by OFAC described or
referenced at OFAC's website http://www.ustreas.gov/offices/enforcement/ofac/ or
as otherwise published from time to time.
 
9

--------------------------------------------------------------------------------

"Sanctioned Person"  shall mean any of the following currently or in the
future:  (i) an entity, vessel, or individual named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC (as defined under
Sanctions Laws) currently available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx or
on the consolidated list of persons, groups, and entities subject to EU
financial sanctions currently available at
http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm; or (ii) anyone more
than 50-percent owned by an entity or individual described in (i) above; or
(iii) (A) an agency or instrumentality of, or an entity owned or controlled by,
the government of a Sanctioned Country, (B) an entity located in a Sanctioned
Country, or (C) an individual who is a citizen or resident of, or located in, a
Sanctioned Country, to the extent that the agency, instrumentality, entity, or
individual is subject to a sanctions program administered by OFAC; or (iv) an
entity or individual engaged in activities sanctionable under CISADA (as defined
under Sanctions Laws), ITRA (as defined under Sanctions Laws), IFCA (as defined
under Sanctions Laws below), or any other Sanctions Laws as amended from time to
time.
 
"Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or any EU member state.
 
"Sanctions Laws" means (a) any Sanctions, prohibitions or requirements imposed
by any executive order, regulation or by any sanctions program administered by
OFAC or the U.S. Department of State and (b) any sanctions measures imposed by
the United Nations Security Council, the European Union or any EU member state.
 
"Security Instruments" shall mean the Mortgages and all other financing
statements, security agreements, assignments, pledges, documents or writings and
any and all amendments and supplements thereto, granting, conveying, assigning,
transferring or in any manner providing Bank with a security interest in any
property as security for the repayment of all or any part of the Indebtedness.
 
"Subsidiaries" means, with respect to Borrower at any date, any corporation,
limited liability company, partnership, association or other entity the accounts
of which would be consolidated with those of Borrower in Borrower's financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity (a) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held by
Borrower, or (b) that is, as of such date, otherwise controlled, by Borrower or
one or more subsidiaries of Borrower.
 
"Swap Counterparty" shall mean Cargill Incorporated and/or another hedge
provider, if any, acceptable to Bank and Borrower, or their respective
successors or permitted assigns, in each case, party to an Intercreditor
Agreement, if any.
 
"Swap Agreement" shall mean, with respect to any Person, payment obligations
with respect to interest rate swaps, currency swaps, commodity swaps and similar
obligations
 
 
10

--------------------------------------------------------------------------------

obligating such Person to make payments, whether periodically or upon the
happening of a contingency.  For the purposes of this Agreement, the amount of
the obligations under any Swap Agreement shall be the amount determined in
respect thereof as of the end of the then most recently ended fiscal quarter of
such Person, based on the assumption that such Swap Agreement had terminated at
the end of such fiscal quarter, and in making such determination, if any
agreement relating to such Swap provides for the netting of amounts payable by
and to such Person thereunder or if any such agreement provides for the
simultaneous payment of amounts by and to such Person, then in each such case,
the amount of such obligation shall be the net amount so determined.
 
"Swap Obligations" means, with respect to any future guarantor, if any, any
obligations to pay or perform under any agreement, contract or transaction that
constitutes a "Swap" within the meaning of Section 1a(47) of the Commodity
Exchange Act.
 
"Taxes" shall mean all taxes, assessments, fees, or other charges or levies from
time to time or at any time imposed by any Laws or by any Tribunal.
 
"Tribunal" shall mean any municipal, state, commonwealth, Federal, foreign,
territorial or other sovereign, governmental entity, governmental department,
court, commission, board, bureau, agency or instrumentality.
 
"TSCA" shall mean the Toxic Substances Control Act, as amended, together with
all regulations and rulings promulgated with respect thereto.
 
1.2 Accounting Terms and Determinations.  Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all determinations with
respect to accounting matters hereunder shall be made, and all financial
statements and certificates and reports as to financial matters required to be
furnished to Bank hereunder shall be prepared, in accordance with GAAP, applied
on a basis consistent with the financial statements of Borrower herein.
 
ARTICLE II.
LOANS
 
2.1 Revolver Commitment. Bank agrees, upon the terms and subject to the
conditions hereinafter set forth, to make revolving loan advances (the "Revolver
Loan") to Borrower from the Closing Date until the Revolver Final Maturity Date,
or until such later date as Bank shall have extended its Revolver Commitment in
writing unless the Revolver Commitment shall be sooner terminated pursuant to
the provisions of this Agreement, in such amounts as may from time to time be
requested by Borrower to (i) the acquisition of oil and natural gas reserves,
(ii) the development of oil and natural gas reserves, (iii) capital expenditures
of the Borrower, (iv) hedging and other forms of risk management activities, and
(v)the issuance of standby letters of credit. In no event shall the aggregate
unpaid principal amount of the Revolver Loan advanced, outstanding and unpaid at
any time under the Revolver Note plus the amount of the requested Revolver Loan
advance plus the amount of Letter of Credit Exposure at any time exceed the
lesser of (i) the Collateral Borrowing Base (as calculated in accordance with
the provisions of Article V of this Agreement) or (ii) the Revolver Commitment
Amount, notwithstanding the face principal amount of the Revolver Note from time
to time.
 
11

--------------------------------------------------------------------------------

2.2 Revolver Note.  On the Closing Date, Borrower shall execute and deliver to
the order of Bank its promissory note instrument in the stated face principal
amount of $5,000,000.00 (the "Revolver Note").  The Revolver Note shall be dated
as of the Closing Date and shall bear interest on unpaid balances of principal
from time to time outstanding at a variable annual rate equal from day to day to
the Base Rate plus one hundred fifty basis points (1.50%).  The Revolver Note
shall be payable as set forth therein.  After maturity (whether by acceleration
or otherwise), the Revolver Note shall bear interest at a per annum rate equal
from day to day to the Default Rate payable on demand, unless there has been no
default in Borrower's payment obligations (other than Borrower's failure to pay
all unpaid principal and all accrued but unpaid interest due and payable at the
Revolver Final Maturity Date) and Borrower and Bank are negotiating a renewal or
extension of the Revolver Note, in which circumstance the non-Default Rate
specified herein shall continue to apply, but only until Bank deems negotiations
complete, in its sole discretion.  Interest shall be calculated on the basis of
a year of 360 days, but assessed for the actual number of days elapsed in each
accrual period.  Notwithstanding the stated face principal amount of the
Revolver Note from time to time, in no event shall Borrower request nor shall
Bank be obligated to make any Revolver Loan advance that causes or results in
the aggregate outstanding principal amount of the Revolver Note plus Letters of
Credit Exposure to exceed the lesser of the then applicable Revolver Commitment
Amount or the Collateral Borrowing Base then in effect.
 
All payments and prepayments shall be made in lawful money of the United States
of America in immediately available funds.  Any payments or prepayments on the
Revolver Note received by Bank after 2:00 o'clock p.m. (applicable current time
in Tulsa, Oklahoma) shall be deemed to have been made on the next succeeding
Business Day.  Any voluntary prepayment may be without any penalty or premium
and shall, unless Borrower directs otherwise in writing and no payment is then
due and owing, be applied first to accrued but unpaid interest then to the
principal.  All outstanding principal of and accrued interest on the Revolver
Note not previously paid hereunder shall be due and payable at the Revolver
Final Maturity Date, unless such maturity shall be extended by Bank in writing
or accelerated pursuant to the terms hereof.
 
2.3 Proceeds of Sale of Mortgaged Property.  In the event any undivided interest
in any of the Mortgaged Property is sold and causes a Deficiency (as defined in
Section 4.3 hereof), the sales proceeds of any such sale shall be applied
initially to the outstanding principal balance of the Revolver Note, then to
accrued interest under the Revolver Note; provided, however, no such sale shall
occur except as permitted in Section 6.16 hereof or in the Mortgages or without
the prior written consent of Bank, not to be unreasonably withheld, conditioned
or delayed.
 
2.4 Loan Origination Fee.  Borrower shall pay to Bank a fully earned and
non-refundable loan origination fee equal to $13,500.00 (one hundred basis
points (1.00%) on the initial $1,350,000.00 Revolver Commitment Amount).  If and
to the extent the Revolver Commitment Amount is increased above the current
stipulated amount thereof ($1,350,000.00) from time to time, an additional fully
earned and non-refundable loan amendment fee of twenty five basis points (0.25%)
shall be due and payable to Bank on the amount of such increase concurrent with
the effectiveness of any such increase(s).
 
2.5 Non-usage Fee.   From and following the Closing Date to the date the
Revolver Commitment expires or is otherwise terminated, Borrower shall pay Bank
a per annum fee in an
 
 
12

--------------------------------------------------------------------------------

amount equal to the Revolver Commitment Amount less (a) the actual daily balance
of the sum of the Revolver Loans outstanding, multiplied by (b) twenty five
basis points (0.25%) computed on the basis of a calendar year of 360 days but
assessed for the actual number of days elapsed during each quarterly accrual
period.  Such Revolver non-usage fee is to be paid quarterly in arrears,
commencing with the calendar quarter ending December 31, 2018, and payable
within ten (10) days following Borrower's receipt of a written invoice therefor
reasonably detailing Bank's calculation thereof.
 
2.6 Letters of Credit.  Upon Borrower's application from time to time by use of
Bank's standard form Letter of Credit Application Agreement and subject to the
terms and provisions therein and herein set forth, Bank agrees to issue standby
letters of credit on behalf of Borrower under the Revolver Commitment in an
aggregate face amount not exceeding fifteen percent (15%) of the lesser of the
Collateral Borrowing Base or the Revolver Commitment Amount then in effect,
provided that (i) no letters of credit will be issued on behalf of or on the
account of Borrower, except only for letters of credit with maturities not
exceeding one year that contain automatic renewal language approved by Bank, and
(ii) no letter of credit will be issued on behalf of or for the account of
Borrower (y) if at the time of issuance the sum of the outstanding amount of all
Revolver Loans under the Revolver Commitment as evidenced by the Revolver Note
plus the unfunded amount of issued but unexpired Letters of Credit together with
the face amount of the requested Letter of Credit would exceed the then
applicable Revolver Commitment Amount or (z) if the sum of the outstanding
amount of all Revolver Loans under the Revolver Commitment plus the unfunded
amount of issued but unexpired Letters of Credit issued under the Revolver
Commitment together with the face amount of the requested Letter of Credit would
exceed the Collateral Borrowing Base then in effect.  If any letter of credit is
drawn upon at any time, each amount drawn, whether a full or partial draw
thereon, shall be reflected by Bank as an advance on the Revolver Note effective
as of the date of Bank's honoring the sight draft.  If any letter of credit or
letters of credit remain outstanding on the Revolver Final Maturity Date, Bank,
at its option, may make a Revolver Loan advance under the Revolver Commitment in
an amount equal to the aggregate face amount of such letter(s) of credit to
purchase a certificate of deposit to be held by Bank as additional security for
the Indebtedness.  In consideration of Bank's agreement to issue standby letters
of credit hereunder, Borrower agrees to pay to Bank letter of credit issuance
fees equal to the greater of (i) two hundred basis points (2.00%) per annum on
the face amount of each letter of credit or (ii) $1,000.00 per each such Letter
of Credit, together with Bank's standard letter of credit
processing/renewal/amendment fees, which such fee shall be due and payable at
the time of issuance of each applicable letter of credit.
 
2.7 Termination of any Hedge Agreement». If and to the extent any Hedge
Agreement or similar price protection or derivative product (interest rate or
commodity risk management device, protection agreement or otherwise) of Borrower
is used in calculation of the Collateral Borrowing Base, any such Hedge
Agreement issued cannot be cancelled, liquidated or "unwound" thereby without
the prior written consent of Bank.
 
2.8 Collateral Borrowing Base». Borrower will not knowingly request, nor will it
knowingly accept, the proceeds of any Revolver Loan or advance under the
Revolver Note at any time when the amount thereof, together with the sum of the
outstanding and unpaid principal
 
 
13

--------------------------------------------------------------------------------

amount of the Revolver Note plus the Letter of Credit Exposure exceeds the
lesser of (i) Collateral Borrowing Base or (ii) the then applicable Revolver
Commitment Amount.
 
2.9 Variance from Collateral Borrowing Base. Any Revolver Loan advance shall be
conclusively presumed to have been made to Borrower by Bank under the terms and
provisions hereof and shall be secured by all of the Collateral and security
described or referred to herein or in the Mortgages, whether or not such loan
conforms in all respects to the terms and provisions hereof.  If Bank should
(for the convenience of Borrower or for any other reason) make loans or advances
which would cause the unpaid principal amount of the Revolver Note plus
outstanding and unfunded Letters of Credit to exceed the amount of the
applicable Collateral Borrowing Base, no such variance, change or departure
shall prevent any such loan or loans from being secured by the Collateral and
the security created or intended to be created herein or in the Security
Instruments.  The Collateral Borrowing Base shall not in any manner limit the
extent or scope of the Collateral and security granted for the repayment of the
Revolver Note (or any other Indebtedness) or limit the amount of indebtedness
under the Revolver Note (or any other Indebtedness) to be secured.
 
2.10 Late Fee.  Any principal or interest due under this Agreement, the Revolver
Note, or any other Loan Document which is not paid within 10 days after its due
date (whether as stated, by acceleration or otherwise) shall be subject to a
late payment charge of five percent (5.00%) of the total payment due, in
addition to the payment of interest.  Borrower agrees to pay and stipulates that
five percent (5.00%) of the total payment due in a reasonable amount for a late
payment charge.  Borrower shall pay the late payment charge upon demand by Bank
or, if billed, within the time specified, and in immediately available funds, US
Dollars.
 
2.11 Authorization for Direct Payments (ACH Debits).  To effectuate any payment
due under the Agreement, the Revolver Note or any other Loan Document, Borrower
hereby authorizes Bank to initiate debit entries to its operating account at
Bank and to debit the same to such account.  This authorization to initiate
debit entries shall remain in full force and effect until Bank has received
written notification of its termination in such time and in such manner as to
afford Bank a reasonable opportunity to act on it.  Borrower represents that
Borrower is and will be the owner of all funds in such account.  Borrower
acknowledges: (1) that such debit entries may cause an overdraft of such account
which may result in Bank's refusal to honor items drawn on such account until
adequate deposits are made to such account; (2) that Bank is under no duty or
obligation to initiate any debit entry for any purpose; and (3) that if a debit
is not made because the above-referenced account does not have a sufficient
available balance, or otherwise, the payment may be late or past due.
 
2.12 Payment of Fees.  All fees payable under Sections 2.4, 2.5, 2.6 and 2.10
above  shall be paid on the dates due, in immediately available funds, US
Dollars, to Bank and shall be fully earned and non refundable under any
circumstances.
 
2.13 MCR.  As of the first day of each calendar month, commencing November 10,
2018, the Revolver Commitment Amount shall be automatically reduced by the
monthly Commitment reduction amount, which initially is stipulated to be
$10,000.00 per month (the "MCR"). Commencing on December 31, 2018, and from time
to time thereafter, the MCR will be subject to adjustment by the Bank in its
discretion at each semi-annual Collateral Borrowing
 
 
14

--------------------------------------------------------------------------------

Base Redetermination Date.  To the extent the outstanding principal balance of
the Revolver Note (including Letter of Credit Exposure) is in excess of the
adjusted amount of the Revolver Commitment Amount, the Borrower shall make a
mandatory principal prepayment on the Revolver Note in such amount as is
necessary to reduce the outstanding principal balance of the Revolver Note
(including Letter of Credit Exposure) to an amount less than or equal to the
adjusted Revolver Commitment Amount, which such mandatory principal prepayment
shall be made within five (5) days of the applicable MCR application.


ARTICLE III.
SECURITY
 
3.1 Collateral.  The repayment of the Indebtedness shall be secured by the
following (the items and types of collateral described herein and/or in the
Security Instruments being collectively referred to as the "Collateral")
pursuant to: (i) a mortgage lien (as applicable) encumbering not less than 80%
of Borrower's proved producing and proved non-producing oil, gas and other
leasehold and mineral interests (including, without limitation, behind-the pipe
values), on a first priority basis, including without limitation, those
properties situated in the State of Louisiana (collectively, the "Mortgages"),
and (ii) a first priority security interest in substantially all of Borrower's
personal property according to the terms of a certain Pledge, Security Agreement
and Assignment instrument dated as of the Closing Date, in form and substance
satisfactory to Bank (the "Security Agreement").  Borrower shall execute such
financing statements, letters in lieu of production forms, assignments, notices
and other documents and instruments as shall be necessary or appropriate to
perfect the security interests thus created.  Borrower hereby acknowledges that
all of the Collateral is granted to Bank as security for the repayment of all of
the Indebtedness.  If the Revolver Note is paid in full or satisfied, but any
portion of the Indebtedness remains unsatisfied, Bank may retain its security
interest in all of the Collateral until the remaining Indebtedness is paid in
full, even if the value of the Collateral far exceeds the amount of Indebtedness
outstanding.
 
3.2 Additional Properties. Bank shall have the right to a first mortgage lien
position on any and all hereafter acquired or owned producing oil and/or gas
well(s) or properties of whatever type of Borrower that have been evaluated for
purposes of determining the Collateral Borrowing Base, even though such well(s)
or properties do not constitute Collateral or Proven Reserves as of the date of
this Agreement, including, without limitation, all newly or hereafter acquired
oil and/or gas wells or properties.  Such first mortgage lien in favor of Bank
against any such future producing well shall comply with the provisions of
Section 4.1 hereof.  In the event such additional first mortgage lien in favor
of Bank is granted, then from the date of the granting of such first mortgage
lien, all of such additional properties will be deemed part and parcel of the
Collateral constituting security for the repayment of the Indebtedness. 
Borrower shall have thirty (30) days following the acquisition of any properties
to comply with this Section 3.2 with respect thereto.
 
3.3 Cross Default and Cross-Collateralization.  It is the express intention and
agreement of Borrower and Bank that any and all existing and future obligations,
liabilities and indebtedness now or hereafter owing by Borrower to Bank
(including the Revolver Note, and Letter of Credit Exposure and any Hedge
Agreement) be and continuously remain cross-defaulted and cross-collateralized
to the fullest extent permitted by applicable law with any and
 
 
15

--------------------------------------------------------------------------------

all other existing or future obligations, liabilities and indebtedness of
Borrower to Bank or of Borrower to the Swap Counterparty.
 
3.4 Keepwell.  Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other loan party to
honor all of its obligations under guaranty instrument in respect of a Swap
Obligation (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 3.4 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 3.4 or
otherwise under this Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
Except as otherwise provided herein, the obligations of each Qualified ECP
Guarantor under this Section 3.4 shall remain in full force and effect until the
termination of all Swap Obligations.  Each Qualified ECP Guarantor intends that
this Section 3.4 constitute, and this Section 3.4 shall be deemed to constitute,
a "keepwell, support, or other agreement" for the benefit of each other loan
party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.
 
3.5 Guaranty. To secure the prompt and full payment when due of the
Indebtedness, the Borrower shall cause the Guarantor to execute and deliver to
the Bank at Closing its Guaranty Agreement under which the Guarantor shall
absolutely and unconditionally guaranty the prompt repayment of the
Indebtedness.
 
ARTICLE IV.
COLLATERAL BORROWING BASE
 
4.1 Semiannual Engineering Reports.
 
(a)  Borrower shall deliver to Bank at Borrower's cost by each March 1
(effective no earlier than December 31 of the prior year) and September 1
(effective no earlier than June 30 of such year), commencing March 1, 2019, a
petroleum engineering report from an a reputable third party petroleum engineer
or engineering firm acceptable to Bank, which such report shall be in form and
substance satisfactory to Bank, evaluating the proven producing oil and gas
reserves attributable to Borrower's interest in the Mortgaged Property (as
defined in subsection (b) below), together with the expenses attributable
thereto.  The engineering report furnished to Bank by or on behalf of Borrower
shall be accompanied by such other information as shall be reasonably requested
by Bank in order for it to make its independent determination of the Collateral
Borrowing Base, and by a certificate of Borrower certifying that Borrower has
good and defensible title to the Mortgaged Property valued and that payments are
being received from purchasers of production with respect to said interests
except for payments suspended for valid reasons.
 
(b)  The term "Mortgaged Property" shall refer only to such properties covered
by the Mortgages (or a supplemental mortgage or deed of trust, duly executed,
acknowledged and delivered by Borrower to Bank in form satisfactory to counsel
for Bank) and which properties are, at the time:
 
16

--------------------------------------------------------------------------------

(i)  Particularly and adequately described under the Mortgages or other
supplemental mortgage or deed of trust;
 
(ii)  Completed or developed (in the case of oil and gas leases) to the extent
that value is being assigned to them by Bank in connection with such evaluation
and Bank has determined that such properties are capable of producing oil and
gas in commercial quantities; and
 
(iii)  Approved as to title to the satisfaction of Bank.
 
(c) Borrower agrees that the Bank shall be entitled at all times to have the
"Mortgaged Property", as encumbered by the Mortgages or supplemental mortgages
or deeds of trust, constitute not less than eighty percent (80%) of Borrower's
and its Subsidiaries' Proven Reserves (subject to the last sentence of Section
3.2).  The term "Proven Reserves", in addition to properties that qualify as
"Mortgaged Property" pursuant to the criteria hereof, shall mean such other oil
and gas mining, mineral and/or leasehold working interests of Borrower that
satisfy the criteria of clause (ii) of subsection 4.1(b) above in all respects.
 
4.2 Redetermination of Collateral Borrowing Base.  At any time within thirty
(30) days of the receipt of such third party petroleum engineering report
required by Section 4.1(a), and in no event later than each April 1 and October
1 (commencing April 1, 2019) (each being a "Redetermination Date") Bank shall
(i) make a good faith determination of the present worth using such pricing and
discount factor (in no event shall the present worth be discounted by a factor
less than nine percent (9.0%)) and advance rate as it deems appropriate pursuant
to Bank's then applicable energy lending and engineering policies, procedures
and pricing parameters, of the future net revenue estimated by Bank to be
received by Borrower from not less than eighty percent (80%) of the oil and gas
wells/properties so evaluated and attributable to Borrower, multiplied by a
percentage then determined by Bank in good faith to be appropriate on the basis
of Bank's then applicable energy lending criteria, and (ii) report in writing to
Borrower such sum of the evaluation by Bank of such evaluated oil and gas
properties (the "Collateral Borrowing Base").
 
In addition to the scheduled semi-annual Collateral Borrowing Base
redeterminations, Bank shall have the right to require additional Collateral
Borrowing Base redeterminations at any time, including acquisitions or permitted
sales of oil and gas leasehold producing properties included in the most recent
Collateral Borrowing Base redetermination and Borrower shall have the right to
request an unscheduled redetermination once between each scheduled
redetermination.  The initial Collateral Borrowing Base is stipulated to be
$1,350,000.00 as of the Closing Date. The good faith determinations of Bank in
such respects shall be conclusive absent manifest error.


4.3 Collateral Borrowing Base Deficiency.  Should the sum of the (i) unpaid
outstanding principal balance of the Revolver Note at any time prior to maturity
plus all other Indebtedness be greater than the Collateral Borrowing Base in
effect at such time (a "Deficiency"), Bank may notify Borrower in writing of the
deficiency.  Within fifteen (15) days
 
 
17

--------------------------------------------------------------------------------

from and after the date of any such deficiency notice Borrower shall notify Bank
in writing of its election to:
 
(a)  Make a prepayment upon the Revolver Note in an amount sufficient to reduce
the aggregate unpaid principal amount outstanding on the Revolver Note plus all
other Indebtedness to an amount equal to or less than the amount of the
Collateral Borrowing Base;
 
(b)  Make five (5) mandatory equal monthly principal payments on the Revolver
Note on successive monthly payment due dates on the Revolver Note in an
aggregate amount that will reduce the aggregate outstanding principal balance of
the Revolver Note plus all other Indebtedness to the projected Collateral
Borrowing Base as of the next immediate semi-annual redetermination thereof in
accordance with the provisions of Section 4.2 hereof; or
 
(c)  Execute and deliver to Bank one or more supplemental mortgages, deeds of
trust, security agreements or pledges encumbering other properties or assets in
form and substance satisfactory to Bank and its counsel as additional security
for the Revolver Note (and all other Indebtedness) to the extent such properties
are acceptable to Bank and of such value, as determined by Bank, that the
aggregate principal balance of the Revolver Note plus all other Indebtedness
will not exceed the Collateral Borrowing Base in conformance with Bank's then
applicable energy lending and engineering/evaluation policies and procedures.
 
If Borrower shall have elected to make a prepayment on the Revolver Note under
Section 4.3(a) or 4.3(b) hereof, such prepayment, or the first installment of
such prepayment, shall be due within the lesser of thirty (30) days after
Borrower shall have notified Bank of such election or thirty (30) days after
Bank's written notice of a Deficiency, and the prepayment shall be applied as
mandatory principal prepayments of the Revolver Note. If Borrower shall have
elected to make installment payments to eliminate the deficiency under Section
4.3(b) hereof, then, until such deficiency is extinguished, any principal
amounts outstanding on the Revolver Note shall bear interest at the then
applicable contract rate of interest accruing on the Revolver Note plus two
hundred additional basis points (2.0%).  If Borrower shall elect to execute and
deliver one or more supplemental oil and gas mortgages and deeds of trust to
Bank under Section 4.3(c) hereof, Borrower shall provide Bank with descriptions
of the additional properties to be mortgaged (together with any title due
diligence data and information, current valuations and engineering reports
applicable thereto which may be requested by Bank) at the time of Borrower's
notice of such election and shall execute, acknowledge and deliver to Bank the
appropriate supplemental mortgages and deeds of trust in recordable form within
ten (10) days after such collateral documents shall be tendered to Borrower by
Bank for execution, all in compliance with the provisions of clauses (i), (ii)
and (iii) of Section 4.1(b) above.
 
ARTICLE V.
CONDITIONS PRECEDENT TO LOANS
 
5.1 Conditions Precedent to Revolver Loan.  The obligation of Bank to establish
the Revolver Commitment and to make Revolver Loan advances, including the
initial Revolver
 
 
18

--------------------------------------------------------------------------------

Loan advance hereunder, and to issue Letters of Credit, are subject to the
satisfaction of all of the following conditions on or prior to the Closing Date
(in addition to the other terms and conditions set forth herein):
 
(a) No Default.  There shall exist no Default or Event of Default on the Closing
Date.
 
(b)  Representations and Warranties.  The representations, warranties and
covenants set forth in Articles VI and VII shall be true and correct on and as
of the Closing Date, with the same effect as though made on and as of the
Closing Date.
 
(c) Borrower/Guarantor Certificates.  Each of Borrower and Guarantor shall have
delivered to Bank a Certificate, dated as of the Closing Date, and signed by the
Member of Borrower and the President/Chief Executive Officer and Secretary of
Guarantor in a manner in compliance with Borrower's Operating Agreement and
Guarantor's Bylaws certifying (i) to the matters covered by the conditions
specified in subsections (a) and (b) of this Section 5.1, (ii) that each of
Borrower and Guarantor has performed and complied with all agreements and
conditions required to be performed or complied with by them in this Agreement
prior to or on the Closing Date, (iii) to the name and signature of each member
and/or officer, as applicable, authorized to execute and deliver the Loan
Documents and any other documents, certificates or writings and to borrow under
this Agreement, and (iv) to such other matters in connection with this Agreement
which Bank shall determine to be advisable.  Bank may conclusively rely on such
Certificates until it receives notice in writing to the contrary.
 
(d)  Proceedings.  On or before the Closing Date, all limited liability company
proceedings of Borrower and all corporate proceedings of Guarantor shall be
satisfactory in form and substance to Bank and its counsel; and Bank shall have
received copies, in form and substance satisfactory to Bank and its counsel, of
the Certificate/Articles of Organization/Formation and Operating Agreement of
Borrower, and the Certificate of Incorporation and Bylaws of Guarantor, as
adopted, authorizing the execution and delivery of the Loan Documents, the
borrowings and, as applicable, guaranteeing, under this Agreement, and the
granting of the security interests in the Collateral pursuant to the Security
Instruments, to secure the payment of the Indebtedness.
 
(e)  Loan Documents/Security Instruments.  Borrower shall have delivered to Bank
the Revolver Loan Agreement, and the Security Instruments, appropriately
executed by all parties, witnessed and acknowledged to the satisfaction of Bank
and dated as of the Closing Date, together with such financing statements, and
other documents as shall be necessary and appropriate to perfect Bank's security
interests in the Collateral covered by said Security Instruments.
 
(f)  Revolver Note.  Borrower shall have delivered the Revolver Note to the
order of Bank, appropriately executed.
 
(g)  Mortgages.  Borrower shall have executed and delivered the Mortgages to
Bank in multiple recordable form counterparts as reasonably required by Bank.
 
19

--------------------------------------------------------------------------------

(h)              Guaranty Agreements.  Borrower shall have caused the Guarantor
to deliver its Guaranty Agreement to Bank, appropriately executed.
 
(i)              ISDA Agreement.  Borrower shall have executed and delivered any
applicable ISDA Agreement to the Swap Counterparty, if any, in counterparts as
reasonably required by the Swap Counterparty, within 15 days after the Closing
Date.
 
(j)                Intercreditor Agreement.  Borrower shall have delivered any
applicable Intercreditor Agreement to Bank in counterparts as reasonably
required by Bank and the Swap Counterparty.
 
(k)  Title.  Borrower shall have provided Bank with evidence satisfactory to
Bank and its legal counsel that Borrower has valid, defensible title to the
Collateral, including (without limitation) title reports, title opinions
(division order or otherwise regarding the Mortgaged Property) and such evidence
as shall be reasonably required by Bank pertaining to all of the existing
Mortgaged Property evidencing transfer of lawful title thereto to Borrower, on
behalf and for Borrower with all equitable interests therein fully vested in
Borrower for all purposes.
 
(l)  Payoff; Lien Releases; UCC Terminations; Other Information.  Bank shall
have received such other information, documents and assurances as shall be
reasonably requested by Bank, including (i) as applicable, executed and
recordable mortgage lien releases or recordable assignments thereof reasonably
satisfactory to Bank, and UCC termination statements from any such existing
lender regarding the Mortgaged Property or appropriate assignments thereto, and
(ii) such other information with respect to the Mortgaged Property of Borrower
as shall be reasonably requested by Bank.
 
(m)  UCC Searches/Other Information.  Bank shall have a certified UCC search
covering Borrower, as debtor, from the central filing office of such
jurisdictions as Bank reasonably deems necessary or appropriate, and Bank shall
receive such other information, certificates (including a current good standing
certificates issued as to Borrower's entity status in such jurisdictions as may
be required by applicable Law, resolutions, documents and assurances as Bank
shall reasonably request.
 
(n)  Closing Opinion.  Borrower and Guarantor shall cause its legal counsel to
provide to Bank a closing opinion addressed to Bank covering due organization,
good standing, authorization, due execution, no violation of charter or
organizational documents, and other matters customarily covered in such opinions
for secured loan transactions of the size and type contemplated by this
Agreement, in scope and substance reasonably acceptable to Bank.
 
5.2 Conditions to All Extensions of Credit.  The obligation of Bank to make any
Revolver Loan or issue any letters of credit hereunder (including the initial
Revolver Loan advance to be made hereunder) is subject to the satisfaction of
the following additional conditions precedent on the date of making such
Revolver Loan advance or issuing such letter of credit (in each case, in
addition to the conditions set forth in Section 3.1 above, and in Article II):
 
20

--------------------------------------------------------------------------------

(a)  Representations and Warranties.  The representations and warranties made by
Borrower herein and in any other Loan Document or which are contained in any
certificate furnished at any time under or in connection herewith shall (i) on
and as of the date of making the initial Revolver Loan advance, be true and
correct and (ii) on and as of the date of making each other Revolver Loan
advance or issuing a letter of credit, be true and correct in all material
respects on as if made on and as of the date of such extension or such request,
as applicable (except for those which expressly relate to an earlier specified
date and except that any representations or warranties that already are
qualified or modified as to "materiality" or "material adverse effect" in the
text thereof, such representations and warranties shall be true and correct in
all respects).
 
(b)  No Default or Event of Default.  No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Revolver
Loan advance or Letter of Credit issuance to be made on such date and the
application of the proceeds thereof unless such Default or Event of Default
shall have been waived in accordance with this Agreement.
 
(c)  Bankruptcy or Insolvency.  No Bankruptcy Event shall have occurred by or
with respect to Borrower or Guarantor.
 
(d)  No Material Adverse Change.  No circumstance, event or condition shall have
occurred or be existing which would reasonably be expected to have a Material
Adverse Change.
 
Each request for a Revolver Loan advance or Letter of Credit issuance (including
extensions and conversions) and each acceptance by Borrower of a Revolver Loan
advance or Letter of Credit issuance (including extensions and conversions)
shall be deemed to constitute a representation and warranty by Borrower as of
the date of such Revolver Loan advance or Letter of Credit issuance that the
applicable conditions in subsections (a), (b), (c) and (d) of this Section 5.2
have been satisfied.
 
ARTICLE VI.
COVENANTS
 
Borrower covenants and agrees with Bank that from the date hereof and so long as
this Agreement is in effect (by extension, amendment or otherwise) and until
payment in full of all Indebtedness and the performance of all other obligations
of Borrower under this Agreement, unless Bank shall otherwise consent in
writing:
 
6.1 Payment of Taxes and Claims.  Borrower will pay and discharge or cause to be
paid and discharged all Taxes imposed upon the income or profits of Borrower or
upon the property, real, personal or mixed, or upon any part thereof, belonging
to Borrower before the same shall be in default, and all lawful claims for
labor, rentals, materials and supplies which, if unpaid, might become a Lien
upon its property or any part thereof; provided however, that Borrower shall not
be required to pay and discharge or cause to be paid or discharged any such Tax,
assessment or claim so long as the validity thereof shall be contested in good
faith by appropriate proceedings, and adequate book reserves shall be
established with respect thereto,
 
 
21

--------------------------------------------------------------------------------

and Borrower shall pay such Tax, charge or claim before any property subject
thereto shall become subject to execution.
 
6.2 Maintenance of Legal Existence.  Borrower will do or cause to be done all
things necessary to preserve and keep in full force and effect its corporate
existence, rights and franchises and will continue to conduct and operate its
business substantially as being conducted and operated presently.  Borrower will
become and remain qualified to conduct business in each jurisdiction where the
nature of the business or ownership of property by Borrower may require such
qualification.
 
6.3 Preservation of Property.  Borrower will at all times maintain, and take
commercially reasonable steps to preserve and protect all franchises and trade
names and keep all the remainder of its properties which are used or useful in
the conduct of its businesses whether owned in fee or otherwise, in good repair
and operating condition (ordinary wear and tear excepted). Borrower shall comply
with all material leases to which it is a party or under which it occupies
property so as to prevent any material loss or forfeiture thereunder.
 
6.4 Insurance.  To the extent customary in the oil and gas industry for
similarly situated leasehold owners and producers, Borrower will keep or cause
to be kept (whether Borrower or, if applicable, the operator of the Proven
Reserves), adequately insured by financially sound and reputable insurers
Borrower's property of a character usually insured by businesses engaged in the
same or similar businesses, including the Collateral casualty/hazard insurance
and business interruption insurance.  Upon written demand by Bank any insurance
policies covering the Collateral shall be endorsed to provide for payment of
losses to Bank as its interest may appear, to provide that such policies may not
be cancelled, reduced or affected in any manner for any reason without prior
notice to Bank, and to provide for any other matters which Bank may reasonably
require.  Borrower shall at all times maintain or, where applicable, cause the
operators of the Proven Reserves to maintain adequate insurance, by financially
sound and reputable insurers, including without limitation, the following
coverage's: [(i) insurance against damage to persons and property, including
comprehensive general liability, worker's compensation and automobile liability,
and (ii) insurance against sudden and accidental environmental and pollution
hazards and accidents that may occur on the Mortgaged Property.  Borrower shall
annually furnish to Bank reasonable evidence of its compliance with the
requirements of this Section 6.4 within fifteen (15) days of renewal of the
insurance required hereby.
 
6.5 Compliance with Applicable Laws.  Borrower will comply with the material
requirements of all applicable Laws including with limitation, Occupational
Safety and Health Administration (OSHAWA) provisions, rules, regulations and
orders of any Tribunal and obtain any licenses, permits, franchises or other
governmental authorizations necessary to the ownership of its properties or to
the conduct of its business.
 
6.6 Financial Statements and Reports.
 
(a)  Quarterly Financial Statements.  As soon as practicable after the end of
every fiscal quarter of Borrower other than and except only for the fourth (4th)
and final fiscal quarter of each fiscal year, and in any event within forty five
(45) days thereafter,
 
 
22

--------------------------------------------------------------------------------

Borrower shall furnish to Bank the following internally prepared financial
statements, on a sound accounting basis in accordance with GAAP, consistently
applied:
 
(i)  A balance sheet of Borrower at the end of such period, and
 
(ii) A statement of income of Borrower for such period with year-to-date
earnings, setting forth in each case in comparative form the figures for the
previous fiscal year, if applicable, all in reasonable detail.  The preparer of
the reports (a Manager, the Chief Executive Officer or Chief Financial Officer
of Borrower) shall concurrently execute and deliver to Bank a quarterly
compliance certification in the form of Exhibit A annexed hereto within forty
five (45) days of each fiscal quarter end (except only the fiscal quarter ending
concurrently with the fiscal year end, in which instance such compliance
certificate in the form of Exhibit A annexed hereto, shall be delivered within
one hundred twenty (120) days of such fiscal year end), including that he/she
has obtained no knowledge of any Event of Default or Default as defined herein,
or, if any Event of Default or Default existed or exists, specifying the nature
and period of existence thereof and that the Borrower is in compliance with all
covenants, warranties, and representations set forth herein, including the
financial covenant of Section 6.28.
 
(b)  Annual Financial Statements.  Within sixty (60) days of the end of the
calendar year, Borrower shall provide Bank with internally prepared annual
financial statements, prepared on a sound accounting basis in accordance with
GAAP, consistently applied (including balance sheets and income statements of
Borrower) signed by a Manager or officer of Borrower (including the information
in Section 6.6(a)(i) and (ii), respectively, above for such entire applicable
fiscal year period).  Borrower shall provide Bank with a full and complete copy
of its federal tax return, together with all schedules thereto, for each taxable
year within twenty (20) days of filing thereof but in no event later than the
applicable federal tax return filing due date.
 
(c)  Net Lease Operating Reports. No later than thirty (30) days after the end
of each calendar quarter, reports regarding leases in the same form as they are
received by the operator under each applicable operators agreement.
 
(d)  Hedge Reports.  As soon as available on a quarterly basis and no later than
the thirtieth (30th) day of each succeeding calendar quarter, the monthly
trading statements, setting forth as of the last Business Day of such prior
fiscal quarter end, a summary of its hedging positions, if any, under all Risk
Management Agreements (including commodity price swap agreements, forward
agreements or contracts of sale which provide for prepayment for deferred
shipment or delivery of oil, gas or other commodities) of Borrower, identifying
such matters as the type, term effective date, termination date and notional
principal amounts or volumes, the hedged price(s), interest rate(s) or exchange
rate(s), as applicable, and any new credit support agreements relating thereto
not previously disclosed to Bank.
 
6.7 Environmental Covenants.  Except as commonly occurring in the normal and
customary oil and gas exploration activities from time to time, Borrower will
promptly notify
 
 
23

--------------------------------------------------------------------------------

Bank of and provide Bank with copies of any notifications of discharges or
releases or threatened releases or discharges of a Polluting Substance on, upon,
into or from the Collateral which are given or required to be given by or on
behalf of Borrower to any federal, state or local Tribunal if any of the
foregoing may materially and adversely affect Borrower or any part of the
Collateral, and such copies of notifications shall be delivered to Bank at the
same time as they are delivered to the Tribunal.  Borrower further agrees
promptly to undertake and diligently pursue to completion any legally required
remedial containment and cleanup action in the event of any release or discharge
or threatened release or discharge of a Polluting Substance on, upon, into or
from the Collateral.  At all times while owning and operating the Collateral,
Borrower will maintain and retain complete and accurate records of all releases,
discharges or other disposal of Polluting Substances on, onto, into or from the
Collateral, including, without limitation, records of the quantity and type of
any Polluting Substances disposed of on or off the Collateral.
 
6.8 Environmental Indemnities.  Borrower hereby agrees to indemnify, defend and
hold harmless Bank and each of its officers, directors, employees, agents,
consultants, attorneys, contractors and each of its affiliates, successors or
assigns, or transferees from and against, and reimburse said Persons in full
with respect to, any and all loss, liability, damage, fines, penalties, costs
and expenses, of every kind and character, including reasonable attorneys' fees
and court costs, known or unknown, fixed or contingent, occasioned by or
associated with any claims, demands, causes of action, suits and/or enforcement
actions, including any administrative or judicial proceedings, and any remedial,
removal or response actions ever asserted, threatened, instituted or requested
by any Persons, including any Tribunal, arising out of or related to:  (a) the
breach of any representation or warranty of Borrower contained in Section 7.16
set forth herein; (b) the failure of Borrower to perform any of its covenants
contained in Section 6.7 herein; (c) the ownership, construction, occupancy,
operation, use of the Collateral prior to the earlier of the date on which (i)
the Indebtedness and obligations secured hereby have been paid and performed in
full and the Security Instruments have been released, or (ii) the Collateral has
been sold by Bank following Bank's ownership of the Collateral by way of
foreclosure of the Liens granted pursuant hereto, deed in lieu of such
foreclosure or otherwise (the "Release Date"); provided, however, this indemnity
shall not apply with respect to matters caused by or arising solely from Bank's
activities during any period of time Bank acquires ownership of the Collateral.
 
The indemnities contained in this Section 6.8 apply, without limitation, to any
violation on or before the Release Date of any Environmental Laws and any
liability or obligation relating to the environmental conditions on, under or
about the Collateral on or prior to the Release Date (including, without
limitation:  (a) the presence on, upon or in the Collateral or release,
discharge or threatened release on, upon or from the Collateral of any Polluting
Substances generated, used, stored, treated, disposed of or otherwise released
prior to the Release Date, and (b) any and all damage to real or personal
property or natural resources and/or harm or injury including wrongful death, to
persons alleged to have resulted from such release of any Polluting Substances
regardless of whether the act, omission, event or circumstances constituted a
violation of any Environmental Law at the time of its existence or occurrence). 
The term "release" shall have the meaning specified in CERCLA/SARA and the terms
"stored," "treated" and "disposed" shall have the meanings specified in
RCRA/HSWA; provided, however, any broader meanings of such terms provided by
applicable laws of the States where the Collateral is located.
 
24

--------------------------------------------------------------------------------

The provisions of this Section 6.8 shall be in addition to any other obligations
and liabilities Borrower may have to Bank at common law and shall survive the
Release Date and shall continue thereafter in full force and effect.
 
Bank agrees that in the event that such claim, suit or enforcement action is
asserted or threatened in writing or instituted against it or any of its
officers, employers, agents or contractors or any such remedial, removal or
response action is requested of it or any of its officers, employees, agents or
contractors for which Bank may desire indemnity or defense hereunder, Bank shall
give written notification thereof to Borrower.
 
Notwithstanding anything to the contrary stated herein, the indemnities created
by this Section 6.8 shall only apply to losses, liabilities, damages, fines,
penalties, costs and expenses actually incurred by Bank as a result of claims,
demands, actions, suits or proceedings brought by Persons who are not the
beneficiaries of any such indemnity.  Bank shall act as the exclusive agent for
all indemnified Persons under this Section 6.8.  With respect to any claims or
demands made by such indemnified Persons, Bank shall notify Borrower within
thirty (30) days after Bank's receipt of a writing advising Bank of such claim
or demand.  Such notice shall identify (i) when such claim or demand was first
made, (ii) the identity of the Person making it, (iii) the indemnified Person
and (iv) the substance of such claim or demand.  Failure by Bank to so notify
Borrower within said thirty (30) day period shall reduce the amount of
Borrower's obligations and liabilities under this Section 6.8 by an amount equal
to any damages or losses suffered by Borrower resulting from any prejudice
caused Borrower by such delay in notification from Bank.  Upon receipt of such
notice, Borrower shall have the exclusive right and obligation to contest,
defend, negotiate or settle any such claim or demand through counsel of its own
selection (but reasonably satisfactory to Bank) and solely at Borrower's own
cost, risk and expense; provided, that Bank, at its own cost and expense shall
have the right to participate in any such contest, defense, negotiations or
settlement.  The settlement of any claim or demand hereunder by Borrower may be
made only upon the prior approval of Bank of the terms of the settlement, which
approval shall not be unreasonably withheld, conditioned or delayed.
 
6.9 Notice of Default.  Within five (5) Business Days after any officer becoming
aware of any condition or event which constitutes an Event of Default or
Default, Borrower will give Bank a written notice thereof specifying the nature
and period of existence thereof and what actions, if any, Borrower is taking and
proposes to take with respect thereto.
 
6.10 Notice of Litigation.  Within five (5) Business Days after becoming aware
of the existence of any action, suit or proceeding at law or in equity before
any Tribunal, an adverse outcome in which would (i) materially impair the
ability of Borrower to carry on its businesses substantially as now conducted,
(ii) materially and adversely affect the condition (financial or otherwise) of
Borrower, or (iii) result in monetary damages in excess of $100,000, Borrower
will give Bank a written notice specifying the nature thereof and what actions,
if any, Borrower are taking and proposes to take with respect thereto.
 
6.11  Notice of Claimed Default.  Within five (5) Business Days after becoming
aware that the holder of any note or any evidence of indebtedness or other
security of Borrower has given notice or taken any action with respect to a
claimed default or event of default thereunder, if the amount of the note or
indebtedness exceeds $100,000, Borrower will give Bank a written
 
 
25

--------------------------------------------------------------------------------

notice specifying the notice given or action taken by such holder and the nature
of the claimed default or event of default thereunder and what actions, if any,
Borrower is taking and propose to take with respect thereto.
 
6.12 Change of Management/Business Purpose.  Within five (5) Business Days after
any change in the managers of Borrower or any officer of Borrower holding the
office of President, Borrower shall give written notice thereof to Bank.
 
6.13 Requested Information.  With reasonable promptness, Borrower will give Bank
such other data and information relating to Borrower's organization, financial
results, and operations of the Collateral as from time to time may be reasonably
requested by Bank.
 
6.14 Inspection.  Borrower will keep complete and accurate books and records
with respect to the Collateral and its other properties, businesses and
operations and upon reasonable advance notice will permit employees and
representatives of Bank to review, audit, inspect and examine the same and to
make copies thereof and extracts therefrom during normal business hours.  All
such records (or accurate copies thereof if the original records are required by
law, rule, regulation or ordinance to be kept in another location) shall be at
all times kept and maintained at the offices of Borrower in Tulsa, Oklahoma. 
Upon any Default or Event of Default, Borrower will surrender copies of all of
such records relating to the Collateral to Bank upon receipt of any request
therefor from Bank.  Borrower shall promptly notify Bank of any change in the
location of its principal office.
 
6.15 Maintenance of Employee Benefit Plans.  Borrower will maintain each
employee benefit plan, if any, as to which Borrower may have any liability or
responsibility in compliance with ERISA and all other Laws applicable thereto.
 
6.16 Disposition/Negative Pledge or Encumbrance of Collateral and Other Assets. 
Except only for (i) sales of Hydrocarbons derived from the Mortgaged Property in
the normal and ordinary course of business, and (ii) and purchase money security
interests Borrower will not sell or encumber (via mortgage, pledge, security
agreement, trust transfers or similar asset protection devices or entities or
otherwise) any of the Collateral or more than $100,000 of any other Hydrocarbon
producing properties or working or royalty interests of whatever nature or type,
whether to an Affiliate of Borrower or otherwise, without first obtaining Bank's
written consent thereto (which consent shall not be unreasonably withheld) 
Borrower will not dispose of any of its assets other than in the normal and
prudent ordinary course of its business operations.


6.17 Limitation on Other Indebtedness.  Except for the items listed on Exhibit B
under "Other Obligations," Borrower will not create, incur, assume, become or be
liable in any manner in respect of, or suffer to exist, any indebtedness whether
evidenced by a note, bond, debenture, agreement, letter of credit or similar or
other obligation, or accept any deposits or advances of any kind, except: (i)
trade payables and current indebtedness (other than for borrowed money) incurred
in, and deposits and advances accepted in, the ordinary course of business; (ii)
Indebtedness to Bank hereunder; (iii) contingent liabilities arising from the
operations of Borrower in the ordinary course of business such as plugging
liabilities and similar operational matters customary for operators in the oil
and gas industry; and (iv) the Indebtedness.
 
26

--------------------------------------------------------------------------------

6.18 Limitation on Liens.  Borrower will not create or suffer to exist any Lien
upon the Collateral, except (i) Liens in favor of Bank securing the
Indebtedness; (ii) Liens (including statutory tax liens to the extent not
delinquent) arising in the ordinary course of business for sums not due or sums
being contested in good faith and by appropriate proceedings and not involving
any deposits, advances, borrowed money or the deferred purchase price of
property or services; and (iii) Liens expressly permitted to exist under the
terms of any of the Security Instru-ments.
 
6.19  Contingent Liabilities; Advances, Investments, Fixed Asset Purchases. 
Except only for the items described on Exhibit B attached hereto, Borrower will
not either directly or indirectly otherwise, (i) make investments in one or more
subsidiaries or other investments not constituting a [core part of Borrower's
business plan as of the Closing Date, guarantee, become surety for, discount,
endorse, agree (contingently or otherwise) to purchase, repurchase or otherwise
acquire or supply or advance funds in respect of, or otherwise become or be
contingently liable upon the indebtedness, obligation or liability of any
Person, (ii) guarantee the payment of any dividends or other distributions upon
the stock of any corporation, (iii) discount or sell with recourse or for less
than the face value thereof, any of its notes receivable, accounts receivable or
chattel paper; (iv) loan, agree to loan, or advance money to any Person; or (v)
enter into any agreement for the purchase or other acquisition of any goods,
products, materials or supplies, or for the making of any shipments or for the
payment of services, if in any such case payment therefor is to be made
regardless of the non-delivery of such goods, products, materials or supplies or
the non-furnishing of the transportation of services; provided, however that the
foregoing shall not be applicable to endorsement of negotiable instruments
presented to or deposited with a bank for collection or deposit in the ordinary
course of business.  Except only for such acquisitions with loan advances made
by Bank pursuant to the permitted loan purposes of Section 2.1, Borrower will
not purchase or otherwise acquire any fixed assets or make or incur capital
expenditures, other than in the normal and ordinary course of Borrower's oil and
gas development business operations, in one or more series of transactions in
excess of $100,000.00 in the aggregate at any time during each calendar year
without Bank's prior written consent, which such consent will not be
unreasonably withheld.
 
6.20 Merger, Consolidation, Acquisition.  Borrower will not merge or consolidate
with or into any other Person; or permit any Person to merge into Borrower; or
acquire all or substantially all of the assets or properties or capital stock of
any other Person; or adopt or effect any plan of reorganization,
recapitalization, liquidation or dissolution; provided, however, Borrower may
enter into letters of intent pertaining to merger, consolidation or acquisition
subject to obtaining Bank's written consent thereto prior to consummation of the
transactions contemplated by such letter(s) of intent.
 
6.21 Distributions/Dividends.  Borrower will not declare, pay or become
obligated to declare or pay any capital, cash or other distributions or
dividends on any class of its units or interests now or hereafter outstanding,
make any distribution of capital, cash or property to holders of any shares of
Borrower or shares of such units or interests, or redeem, retire, purchase or
otherwise acquire, directly or indirectly, any shares of any class of capital
stock or interests now, or hereafter outstanding without the prior written
consent of the Bank; provided, however; if and to the extent neither (i) any
Event of Default exists hereunder or under any of the other Loan Documents nor
(ii) any Default or Event of Default would be caused by or result from such
 
 
27

--------------------------------------------------------------------------------

cash distribution, Borrower may make cash distributions to its equity member(s)
only for payment of income taxes attributable to Borrower's "pass through"
status with reasonably detailed calculations of the distribution amount thereof
to be timely furnished to Bank.
 
6.22 Change of Fiscal Year.  Borrower will not change its fiscal year from its
present fiscal year (fiscal year ending December 31).
 
6.23 Change of Business.  Borrower will not engage in any business activity
substantially different from or unrelated to its present business activities and
operations.
 
6.24 Certificate of Formation; Operating Agreement and Assumed Names.  Borrower
will not amend, alter, modify or restate its Articles of
Organization/Certificate of Formation or Operating Agreement in any way which
would: (i) change the name or adopt a trade name for Borrower; or (ii) in any
manner adversely affect the rights of Borrower's obligations or covenants to
Bank hereunder.
 
6.25 Transactions with Affiliates.  Borrower will not enter into any
transaction, including (without limitation) the purchase, sale or exchange of
property or the rendering or furnishing of any service with any Affiliate of
Borrower, except transactions in the ordinary course of the businesses of
Borrower and upon fair and reasonable terms no less favorable than Borrower
would obtain in a transaction for the same purpose with a Person that is not an
Affiliate of any of Borrower.
 
6.26 Other Agreements.  Borrower will not enter into or permit to exist any
agreement which: (i) would cause an Event of Default or a Default hereunder; or
(ii) contains any provision which would be violated or breached by the
performance of Borrower's obligations hereunder or under any of the other Loan
Documents.
 
6.27 Payment of Indebtedness.  Borrower hereby agrees to pay, when due and
owing, all Indebtedness, whether or not evidenced by the Note.
 
6.28 Maximum Leverage Ratio.  Borrower shall not permit its Leverage Ratio,
determined as of the end of each fiscal quarter, tested initially on an
annualized basis commencing December 31, 2018, through and including the fiscal
quarter ending September 30, 2019, and thereafter, commencing with the fiscal
quarter ending December 31, 2019 on a trailing 12 month basis (for the four most
recent quarters), to be 4.00 to 1.00 or more.
 
6.29 Minimum Interest Coverage Ratio.  Borrower shall not permit its Interest
Coverage Ratio, determined as of the end of each fiscal quarter, commencing
December 31, 2018, to be less than 3.00 to 1.00.


6.29 Hedging.  Borrower shall maintain risk management, hedging or other similar
forms of price protection for natural gas volumes, such devices shall include a
"price floor" or comparable financial hedge or Risk Management Agreement with
the Swap Counterparty acceptable to Bank in all respects (including, without
limitation, price and term), covering not less than fifty percent (50%) and not
more than a maximum of eighty percent (80%), of Borrower's aggregate existing
monthly crude oil and/or production (as forecast in Bank's most recent
semi-annual engineering valuation pursuant to Article IV hereof, and otherwise
in form,
 
 
28

--------------------------------------------------------------------------------

content and substance acceptable to Bank).  Such hedging by Borrower shall also
cover such specified percentages of Borrower's monthly crude oil and/or natural
gas production permitted hereby for a period of time not less than a rolling
twelve (12) month period.  Borrower shall not enter into any Prohibited Hedge
Transaction, including, without limitation, any financial and physical hedge
transactions affecting or covering the same volume of production for concurrent
or overlapping periods of time.  The applicable counterparty to any ISDA
Agreement shall be the Swap Counterparty or such other counterparty acceptable
to Bank and approved thereby in writing and, to the extent deemed necessary or
appropriate by the Bank, shall enter into an Intercreditor Agreement and hedge
proceeds letter as either or both are deemed necessary or appropriate by the
Bank.
 
6.30 Collateral Borrowing Base Credit for Hedge Agreements.  To the extent
Borrower is given any credit or cash flow value in the Collateral Borrowing Base
determinations for any Hedge Agreements or other derivative products in effect
by the Swap Counterparty from time to time (semi annual engineering
redeterminations or otherwise), Borrower shall not liquidate, cancel, terminate
or otherwise "unwind" any hedges, rate Risk Management Agreement or other Hedge
Agreement therewith without the prior verbal consent of Bank (to be confirmed in
writing within one (1) Business Day thereafter), which such consent will not be
unreasonably withheld, delayed or conditioned).
 
6.31 Operating Accounts.  Borrower will maintain its primary operating accounts
and treasury management services at the Bank.
 
ARTICLE VII.
REPRESENTATIONS AND WARRANTIES
 
To induce Bank to enter into this Agreement and to make Loans to Borrower under
the provisions hereof, and in consideration thereof, Borrower represents,
warrants and covenants as follows:
 
7.1 Organization and Qualification.  Borrower is duly organized, validly
existing and in good standing as limited liability entity and is duly licensed
or registered, as applicable, and in good standing as foreign limited liability
company in each jurisdiction in which the nature of the business transacted or
the property owned is such as to require licensing or qualification as such,
except where the failure to do so would not result in material adverse effect on
Borrower or its financial capacity..
 
7.2 Litigation.  Except for the action described on Exhibit C attached hereto,
to the best of Borrower's knowledge, there is no action, suit, investigation or
proceeding threatened or pending before any Tribunal against or affecting
Borrower or any properties or rights of any of Borrower which, if adversely
determined, would result in a liability of greater than $100,000 or would
otherwise result in any Material Adverse Change in the business or condition,
financial or otherwise, of Borrower.  Borrower is not, to the best of its
knowledge, in default with respect to any judgment, order, writ, injunction,
decree, rule or regulation of any Tribunal.
 
7.3 Financial Statements.  Borrower's most recent unaudited (internally prepared
as to quarterly financials and on a compiled basis as to annual financials)
financial statements which
 
 
29

--------------------------------------------------------------------------------

have been furnished to Bank have been prepared in conformity with sound
accounting principles, consistently applied, show all material liabilities,
direct and contingent, and fairly present the financial condition of Borrower as
of the date of such statements and the results of their operations for the
period then ended, and since the date of such statements there has been no
Material Adverse Change in the business, financial condition or operations of
Borrower.
 
7.4 Conflicting Agreements and Other Matters.  To the best of Borrower's
knowledge, Borrower is not in default in the performance of any obligation,
covenant, or condition in any material agreement to which it is a party or by
which it is bound.  Borrower is not a party to or otherwise subject to any
contract or agreement which restricts or otherwise affects the right or ability
of Borrower to execute the Loan Documents or the performance of any of their
respective terms.  Neither the execution nor delivery of any of the Loan
Documents, nor fulfillment of nor compliance with their respective terms and
provisions will conflict with, or result in a breach of the terms, conditions or
provisions of, or constitute a default under, or result in any violation of, or
result in the creation of any Lien (except those created by the Loan Documents)
upon any of the Collateral pursuant to, or require any consent, approval or
other action by or any notice to or filing with any Tribunal (other than routine
filings after the Closing Date with the Securities and Exchange Commission, any
securities exchange and/or state blue sky authorities) pursuant to the Articles
of Organization and  Operating Agreement of Borrower, as applicable, any award
of any arbitrator, or any material agreement to which Borrower is a party, or
Law to which Borrower is subject.
 
7.5 Authorization.  The managers of Borrower have duly authorized the execution
and delivery of each of the Loan Documents and the performance of their
respective terms.  No other consent of any other Person, except for Bank, is
required as a prerequisite to the validity and enforceability of the Loan
Documents.
 
7.6 Purposes.  Borrower is not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System) and no part of the proceeds of any
borrowing hereunder will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock.  If requested by Bank, Borrower will furnish to Bank a statement in
conformity with the requirements of Federal Reserve Form U-1, referred to in
Regulation U, to the foregoing effect.  Neither Borrower nor any agent acting on
behalf thereof has taken or will take any action which might cause this
Agreement or the Note to violate any regulation of the Board of Governors of the
Federal Reserve System (including Regulations G, T, U and X) or to violate any
securities laws, state or federal, in each case as in effect now or as the same
may hereafter be in effect.
 
7.7 Compliance with Applicable Laws.  To the best of its knowledge, Borrower is
in compliance with all Laws, ordinances, rules, regulations and other legal
requirements applicable to it and the business conducted by it, the violation of
which could or would have a material adverse effect on its business or
condition, financial or otherwise.  Neither the ownership of any shares of
Borrower, nor any continued role of any Person in the management or other
affairs of Borrower (i) will result or could result in Borrower's noncompliance
with any Laws, ordinances,
 
 
30

--------------------------------------------------------------------------------

rules, regulations and other legal requirements applicable to Borrower, or (ii)
could or would have a material adverse effect on the business or condition,
financial or otherwise, of Borrower.
 
7.8 Possession of Franchises, Licenses.  To the best of Borrower's knowledge,
Borrower possesses all franchises, certificates, licenses, permits and other
authorizations from governmental political subdivisions or regulatory
authorities, free from burdensome restrictions, that are necessary in any
material respect for the ownership, maintenance and operation of its properties
and assets, and Borrower is not in violation of any thereof in any material
respect.
 
7.9 Leases, Easements and Rights of Way.  To the best of Borrower's knowledge,
Borrower enjoys peaceful and undisturbed possession of all leases, easements and
rights of way necessary in any material respect for the operation of its
properties and assets.  All such leases, easements and rights of way are valid
and subsisting and are in full force and effect.
 
7.10  Taxes.  Borrower has filed all Federal, state and other income tax returns
which are required to be filed and have paid all Taxes, as shown on said
returns, and all Taxes due or payable without returns and all assessments
received to the extent that such Taxes or assessments have become due.  All Tax
liabilities of Borrower are adequately provided for on the books of Borrower,
including interest and penalties.  No income tax liability of a material nature
has been asserted by taxing authorities for Taxes in excess of those already
paid.
 
7.11 Disclosure.  Neither this Agreement nor any other Loan Document or writing
furnished to Bank by or on behalf of Borrower in connection herewith contains
any untrue statement of a material fact nor do such Loan Documents and writings,
taken as a whole, omit to state a material fact necessary in order to make the
statements contained herein and therein not misleading.  There is no fact known
to Borrower and not reflected in the financial statements provided to Bank which
materially adversely affects its assets or in the future may materially
adversely affect the business, property, assets or financial condition of
Borrower which has not been set forth in this Agreement, in the Loan Documents
or in other documents furnished to Bank by or on behalf of Borrower prior to the
date hereof in connection with the transactions contemplated hereby.
 
7.12 Investment Company Act Representation.  Borrower is not an "investment
company" or a company "controlled" by an "investment company", within the
meaning of the Investment Company Act of 1940, as amended.
 
7.13 ERISA.  Since the effective date of Title IV of ERISA, no Reportable Event
has occurred with respect to any Plan.  For the purposes of this section the
term "Reportable Event" shall mean an event described in Section 4043(b) of
ERISA.  For the purposes hereof the term "Plan" shall mean any plan subject to
Title IV of ERISA and maintained for employees of Borrower, or of any member of
a controlled group of corporations, as the term "controlled group of
corporations" is defined in Section 1563 of the Internal Revenue Code of 1986,
as amended (the "Code"), of which any of Borrower is a part.  Each Plan
established or maintained by Borrower is in material compliance with the
applicable provisions of ERISA, and Borrower have filed all reports required by
ERISA and the Code to be filed with respect to each Plan.  Borrower has met all
requirements with respect to funding Plans imposed by ERISA or the Code.  Since
the effective date of Title IV of ERISA there have not been any nor are there
now existing any
 
 
31

--------------------------------------------------------------------------------

events or conditions that would permit any Plan to be terminated under
circumstances which would cause the lien provided under Section 4068 of ERISA to
attach to the assets of Borrower.  The value of each Plan's benefits guaranteed
under Title IV of ERISA on the date hereof does not exceed the value of such
Plan's assets allocable to such benefits on the date hereof.
 
7.14 Fiscal Year.  The fiscal year of Borrower ends as of December 31 of each
year.
 
7.15 Title to Properties; Authority.  Borrower has full power, authority and
legal right to own and operate the proper-ties which it now owns and operates,
and to carry on the lines of business in which it is now engaged has good and
marketable title to the Mortgaged Property subject to no Lien of any kind except
Liens permitted by this Agreement.  Borrower has full power, authority and legal
right to execute and deliver and to perform and observe the provisions of this
Agreement and the other Loan Documents.  Borrower further represents to Bank
that any and all after acquired interest in any one or more of the Mortgaged
Property being concurrently or subsequently assigned of record to Borrower is
and shall be deemed encumbered by the Mortgages in all respects.
 
7.16 Environmental Representations.  To the best of Borrower's knowledge and
belief, upon reasonable and good faith inquiry exercised with due diligence and
in accordance with normal industry standards:
 
(a) Borrower is not subject to any liability or obligation relating to (i) the
environmental conditions on, under or about the Collateral, including, without
limitation, the soil and ground water conditions at the location of any of such
Borrower's properties, or (ii) the use, management, handling, transport,
treatment, generation, storage, disposal, release or discharge of any Polluting
Substance;
 
(b) Borrower has not obtained and is not required to obtain or make application
for any permits, licenses or similar authorizations to construct, occupy,
operate or use any buildings, improvements, facilities, fixtures and equipment
forming a part of the Collateral by reason of any Environmental Laws;
 
(c) Borrower has taken reasonable steps to determine and has determined, to the
best of such Borrower's knowledge, that no Polluting Substances have been
disposed of or otherwise released on, onto, into, or from the Collateral (the
term "release" shall have the meanings specified in CERCLA/SARA, and the term
"disposal" or "disposed" shall have the meanings specified in RCRA/HSWA;
provided, in the event either CERCLA/SARA or RCRA/HSWA is amended so as to
broaden the meaning of any term defined thereby, such broader meaning shall
apply subsequent to the effective date of such amendment and provided further,
to the extent that the laws of any State or Tribunal establish a meaning for
"release," "disposal" or "disposed" which is broader than that specified in
CERCLA/SARA, RCRA/HSWA or other Environmental Laws, such broader meaning shall
apply) that causes, creates or results in a Material Adverse Change or a
material adverse effect on any Borrower or its financial capabilities or the
Mortgaged Properties;
 
32

--------------------------------------------------------------------------------

(d) There are no PCB's or asbestos-containing materials, whether in the nature
of thermal insulation products such as pipe boiler or breech coverings, wraps or
blankets or sprayed-on or troweled-on products in, on or upon the Collateral;
and
 
(e) There is no urea formaldehyde foam insulation ("UFFI") in, on or upon the
Collateral.
 
7.17 Oil and Gas Contracts.  All contracts, agreements and leases related to any
of the oil and gas mining, mineral or leasehold properties and all contracts,
agreements, instruments and leases to which Borrower is a party, to the best of
such Borrower's knowledge, are valid and effective in accordance with their
respective terms, and to the best of Borrower's knowledge, (i) all agreements
included in the oil and gas mining, mineral or leasehold properties in the
nature of oil and/or gas purchase agreements, and/or oil and/or gas sale
agreements are in full force and effect, (ii) are valid and legally binding
obligations of the parties thereto, (iii) all payments due thereunder have been
made, except for those suspended for reasonable cause in the ordinary course of
business; and, (iv) there is not under any such contract, agreement or lease any
existing default known to Borrower by any party thereto or any event which, with
notice or lapse of time, or both, would constitute such default, other than
minor defaults which, in the aggregate, would result in losses or damages of
more than $200,000 to Borrower.
 
7.18 Natural Gas Policy Act and Natural Gas Act Compliance.  To the best of
Borrower's knowledge, all material filings and approvals under the Natural Gas
Policy Act of 1978, as amended, and the Natural Gas Act, as amended, or with the
Federal Energy Regulatory Commission (the "FERC") or required under any rules or
regulations adopted by the FERC which are necessary for the operation of
Borrower's businesses or the Collateral in the manner in which they are
presently being operated have been made and the terms of the agreements and
contractual rights included in Borrower's businesses or the Collateral do not
conflict with or contravene any such Law, rule or regulation.
 
7.19 Take or Pay Obligations, Prepayments, BTU Adjustments and Balancing
Problems.  To the best of Borrower's knowledge, there is no take or pay
obligation under any gas purchase agreement comprising a portion of the
Collateral which is not matched by a commensurate and corresponding pay or take
obligation binding upon the purchaser under a corresponding gas sales agreement
such that with respect to the ownership and operation of the business of
Borrower or the Collateral, any such obligation in favor of any seller under any
gas purchase agreement to which Borrower is a "buyer" is matched by a
corresponding obligation on the part of "purchasers" under corresponding gas
sales agreements pursuant to which Borrower is the "seller".  To the best of
Borrower's knowledge, neither Borrower nor the Collateral is subject to
requirements to make BTU adjustments or effect gas balancing in favor of third
parties which would result in Borrower being required to (i) deliver gas at a
price below that established in applicable gas sales agreements or on behalf of
and for the benefit of third parties in exchange or to otherwise compensate for
prior above market or above contract purchases of gas from Borrower or its
predecessors in interest, or (ii) balance in kind by allowing other owners in
the Collateral to make up the past imbalances in gas sales, or (iii) balance in
cash by paying other owners of the collateral for the past gas imbalances except
for the matters described on Exhibit D hereto which have been disclosed to
Borrower.
 
 
33

--------------------------------------------------------------------------------

7.20 Gas Purchase Obligations in Excess of Gas Sales Rights.  The ownership and
operation of the business operations of Borrower or the Collateral have not
resulted or will not result in the existence of minimum purchase obligations
under any gas purchase agreement (relating to the volume of gas to be taken
thereunder or the price to be paid with respect thereto for the duration of any
such gas purchase agreement) which are not matched by corresponding and
commensurate rights to sell all such gas under applicable gas sales agreements
at prices in excess of the amount to be paid therefor under gas purchase
agreements (without regard to costs associated with transporting any such gas
and risks of volume "shrinkage" occurring in the transportation process).
 
7.21 Ownership of Mortgaged Property.  Borrower hereby represents, warrants and
covenants that, as of the Closing Date, Borrower owns the working interests,
royalty interests and net revenue interests in the oil and gas leasehold estate
for the Mortgaged Property covered by the Mortgages as represented to Bank and
free and clear of all Liens.
 
7.22 Additional Swap Agreement Representations. Borrower hereby represents and
warrants to Bank and covenants with Bank that:
 
(a) the rate, asset, liability or other notional item underlying any Specified
Swap Agreement regarding an interest or monetary rate, or foreign exchange swap,
entered into or executed in connection with this Loan Agreement is or is
directly related to, a financial term hereof;
 
(b)  the aggregate notional amount of all Swap Agreements entered into or
executed by any Borrower in connection with the financial terms of this Loan
Agreement, whether entered into or executed with Borrower or any other
individual or entity, will not at any time exceed the aggregate principal amount
outstanding hereunder, as such amounts may be determined or calculated
contemporaneously from time to time during and throughout the terms of this Loan
Agreement;
 
(c) each Swap Agreement entered into or executed in connection with the
financial terms of this Loan Agreement has been or will be entered into no
earlier than ninety (90) days before and no later than one hundred eighty (180)
days after the date hereof or of any transfer of principal hereunder;
 
(d)  the purpose of any Swap Agreements in respect of any commodity entered into
or executed in connection with this Loan Agreement is to hedge commodity price
risks incidental to Borrower's business and arising from potential changes in
the price of such commodity; and
 
(e)  each Swap Agreement entered into or executed in connection with this Loan
Agreement mitigates against the risk of repayment hereof and is not for the
purpose of speculation.
 
For purposes hereof, the term (i) "financial term" shall include, without
limitation, the duration or term of the Loan Agreement, rate of interest, the
currency or currencies in which the Loan is made and its principal amount, and
(ii) "transfer of principal" means any draw of principal under the Loan
Agreement, any amendment, restructuring, extension or other modification of the
Loan Agreement.
 
34

--------------------------------------------------------------------------------

7.23 Security Instruments.  The Mortgage is effective to create in favor of Bank
a legal, valid, binding and enforceable Lien on the Mortgaged Properties
described therein and proceeds and products thereof; and when the Mortgage is
filed in the designated recording offices, the Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
Borrower in the Mortgaged Properties described therein and the proceeds and
products thereof, as security for the Indebtedness, in each case prior and
superior in right to any other Person (other than Permitted Liens as
contemplated by the Mortgages).
 
7.24 Reserve Reports.  To Borrower's best knowledge, with respect to the Reserve
Report most recently delivered to the Bank hereunder: (i) the assumptions stated
or used in the preparation of each such Reserve Report were reasonable (it being
understood by Bank that assumptions as to future results are subject to
uncertainty and that no assurance can be given that any particular projections
will be realized to the extent beyond Borrower's control); (ii) all information
furnished by Borrower to the petroleum engineers for use in the preparation of
each such Reserve Report will be true and accurate in all material respects at
the time furnished; (iii) there has been no decrease in the amount of the
estimated proved reserves shown in any Reserve Report since the date thereof,
except for changes which have occurred as a result of production in the ordinary
course of business and dispositions permitted hereunder; and (iv) it does not
omit any statement or information necessary to cause the same not to be
misleading to Bank or the petroleum engineers in any material respect.
 
ARTICLE VIII.
EVENTS OF DEFAULT
 
8.1 Events of Default.  The occurrence of any one or more of the following
events shall constitute an Event of Default hereunder (whether such occurrence
shall be voluntary or involuntary or come about or be effected by operation of
Law or otherwise):
 
(a) Borrower shall fail to make any monthly or other scheduled payment on the
Revolver Note when due, or fail to pay the Revolver Note within five (5) days of
the scheduled due date thereof (whether by extension, renewal, acceleration,
maturity or otherwise); or
 
(b) Any representation or warranty of Borrower made herein or in any writing
furnished in connection with or pursuant to any of the Loan Documents shall have
been false or misleading in any material respect on the date when made and
continues to have a material adverse effect on Borrower or its financial
capacity or business operations; or
 
(c) Borrower shall fail to duly observe, perform or comply with any covenant,
agreement or term (other than payment provisions which are governed by Section
8.1(a) hereof) contained in this Agreement or any of the Loan Documents and such
default or breach shall have not been cured or remedied within the earlier of
thirty (30) days after Borrower shall know (or should have known) of its
occurrence or twenty (20) days following receipt of notice thereof from Bank; or
 
35

--------------------------------------------------------------------------------

(d) Borrower shall default in the payment of principal or of interest on any
other obligation for money borrowed or received as an advance (or any obligation
under any conditional sale or other title retention agreement, or any obligation
issued or assumed as full or partial payment for property whether or not secured
by purchase money Lien, or any obligation under notes payable or drafts accepted
representing extensions of credit) in excess of $100,000 beyond any grace period
provided with respect thereto, or shall default in the performance of any other
agreement, term or condition contained in any agreement under which such
obligation is created (or if any other default under any such agreement shall
occur and be continuing beyond any period of grace provided with respect
thereto) if the effect of such default is to cause the holder or holders of such
obligation (or a trustee on behalf of such holder or holders) to accelerate the
due date of such obligation prior to its scheduled date of maturity; or
 
(e) Any (i) Bankruptcy Event shall occur with respect to Borrower or Guarantor;
or (ii) Borrower or Guarantor shall fail to make timely payment or deposit of
any amount of tax required to be withheld by Borrower or Guarantor and paid to
or deposited to or to the credit of the United States of America pursuant to the
provisions of the Internal Revenue Code of 1986, as amended, in respect of any
and all wages and salaries paid to employees of Borrower or Guarantor; or
 
(f) Any final judgment on the merits for the payment of money in an amount in
excess of $100,000 shall be outstanding against Borrower or Guarantor, and such
judgment shall remain unstayed and in effect and unpaid for more than thirty
(30) days; or
 
(g) Any Reportable Event described in Section 7.13 hereof which Bank determines
in good faith might constitute grounds for the termination of a Plan therein
described or for the appointment by the appropriate United States District Court
of a trustee to administer any such Plan shall have occurred and be continuing
thirty (30) days after written notice to such effect shall have been given to
Bank by Borrower, or any such Plan shall be terminated, or a trustee shall be
appointed by a United States District Court to administer any such Plan or the
Pension Benefit Guaranty Corporation shall institute proceedings to terminate
any such Plan or to appoint a trustee to administer any such Plan; or
 
(h) Any default or event of default occurs under any of the other Loan
Documents, including without limitation, the Mortgages or any default or event
of default occurs under any other agreement between Borrower or Guarantor and
Bank; or
 
(i) Any default, event of default, termination event, additional termination
event or similar event occurs under any Hedge Agreement between Borrower and any
Swap Counterparty; or
 
(j)  A Material Adverse Change shall occur and not be remedied within thirty
(30) days of its occurrence or Borrower's receipt of notification thereof from
Bank; or
 
36

--------------------------------------------------------------------------------

(k) Guarantor shall repudiate or attempt to repudiate or otherwise cancel or
terminate the Guaranty Agreement, or the Guaranty Agreement shall be determined
to be void or unenforceable; or
 
(l)  Borrower shall fail to timely make any payment or pledge required to
resolve a Deficiency under Section 4.3 of this Agreement; or
 
(m) Change of Control of Borrower.
 
8.2 Remedies.  Upon the occurrence of any Event of Default referred to in
Section 8.1(e) the Revolver Commitment shall immediately terminate, and the
Revolver Note and all other Indebtedness shall be immediately due and payable,
without notice of any kind.  Upon the occurrence of any other Event of Default,
and without prejudice to any right or remedy of Bank under this Agreement or the
Loan Documents or under applicable Law of under any other instrument or document
delivered in connection herewith, Bank may (i) immediately impose the Default
Rate on the Revolver Note and all other outstanding Indebtedness, (ii) declare
the Revolver Commitment terminated, and/or (iii) declare the Revolver Commitment
terminated and declare the Revolver Note and the other Indebtedness, or any part
thereof, to be forthwith due and payable, whereupon the Revolver Note and the
other Indebtedness, or such portion as is designated by Bank shall forthwith
become due and payable, without presentment, demand, notice or protest of any
kind, all of which are hereby expressly waived by Borrower.  No delay or
omission on the part of Bank in exercising any power or right hereunder or under
the Revolver Note, the Loan Documents or under applicable law shall impair such
right or power or be construed to be a waiver of any default or any acquiescence
therein, nor shall any single or partial exercise by Bank of any such power or
right preclude other or further exercise thereof or the exercise of any other
such power or right by Bank.  In the event that all or part of the Indebtedness
becomes or is declared to be forthwith due and payable as herein provided, Bank
shall have the right to set off the amount of all the Indebtedness of Borrower
owing to Bank against, and shall have, and is hereby granted by Borrower, a lien
upon and security interest in, all property of Borrower in Bank's possession at
or subsequent to such default, regardless of the capacity in which Bank
possesses such property, including but not limited to any balance or share of
any deposit, collection or agency account.  After Default all proceeds received
by Bank may be applied to the Indebtedness in such order of application and such
proportions as Bank, in its discretion, shall choose.  At any time after the
occurrence and continuation of any Event of Default, Bank may, at its option,
cause an audit of any and/or all of the books, records and documents of Borrower
to be made by auditors reasonably satisfactory to Bank at the expense of
Borrower.  Bank also shall have, and may exercise, each and every right and
remedy granted to it for default under the terms of the Security Instruments and
the other Loan Documents.
 
8.3 Setoff.  Upon the occurrence of an Event of Default which shall be
continuing, any indebtedness from the Bank, including as Letter of Credit
Issuer, to Borrower, including without limitation, under any general or special
deposit account, may be setoff or otherwise applied by Bank, under a general
lien covering such indebtedness which is hereby granted, to any obligation of
Borrower under this Agreement to Bank, including as Letter of Credit Issuer, at
any time and from time to time, either before or after maturity and without
demand or notice to anyone.  The rights granted by this paragraph shall be in
addition to the rights of Bank, including as Letter of Credit Issuer, under
statutory banker's lien or other rights of setoff.
 
37

--------------------------------------------------------------------------------

8.4 Non-waiver of Rights.  No delay or omission to exercise any right, power or
remedy accruing to Bank upon any breach or default of Borrower under this
Agreement or any of the Loan Documents or other agreements or instruments
executed pursuant hereto or in connection herewith shall impair any such right,
power or remedy of Bank, nor shall it be construed to be a waiver of any such
breach or default or any acquiescence therein, or of any similar breach or
default thereafter occurring; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default heretofore occurring. 
Any waiver, permit, consent or approval of any kind of character on the part of
Bank, or any breach or default or conditions in the making of any loan under
this Agreement, or any waiver on the part of Bank of any condition or provision
of this Agreement or any agreement or instrument executed pursuant hereto or in
connection herewith, must be in writing signed by Bank and shall be effective
only to the extent of the provisions of such writing specifically set forth. 
All other remedies, either under this Agreement or by Law otherwise afforded
Bank, shall be cumulative and not alternative.
 
8.5 Allocation of Payments after Event of Default. Notwithstanding any other
provisions of this Agreement to the contrary, after the occurrence and during
the continuance of an Event of Default, all amounts collected or received on or
in respect of the Indebtedness (or other amounts owing under the Loan Documents
in connection therewith) shall be paid over or delivered in accordance with the
Intercreditor Agreement, or if no Intercreditor Agreement is in place, in Bank's
discretion.
 
ARTICLE IX.
MISCELLANEOUS
 
9.1 Notices.  Unless otherwise provided herein, all notices, requests, consents
and demands shall be in writing and shall be either hand-delivered (by reputable
courier or otherwise) or mailed by certified mail, postage prepaid, to the
respective addresses specified below, or, as to any party, to such other address
as may be designated by it in written notice to the other parties:
 
If to Borrower:
Empire Louisiana, LLC
2651 East 21st Street, Suite 310
Tulsa, OK 74114
Attn:  Michael Morrisett, President
 
 
If to Bank:
CrossFirst Bank
7120 S. Lewis Ave.
Tulsa, Oklahoma 74136
Attn:      Terry D. Blain,
 Senior Vice President/Energy Bank



All notices forwarded or submitted hereunder will be effective when
hand-delivered (via reputable courier system or otherwise by personal delivery)
to the applicable notice address set forth above or when mailed by certified
mail, postage prepaid, addressed as aforesaid.
 
38

--------------------------------------------------------------------------------

9.2 Place of Payment.  All sums payable hereunder shall be paid in immediately
available funds to Bank, at its principal banking offices in Tulsa, Oklahoma, or
at such other place as Bank shall notify Borrower in writing.  If any interest,
principal or other payment falls due on a date other than a Business Day, then
(unless otherwise provided herein) such due date shall be extended to the next
succeeding Business Day, and such extension of time will in such case be
included in computing interest, if any, in connection with such payment.
 
9.3 Survival of Agreements.  All covenants, agreements, representations and
warranties made herein shall survive the execution and the delivery of Loan
Documents.  All statements contained in any certificate or other instrument
delivered by Borrower hereunder shall be deemed to constitute representations
and warranties by Borrower.
 
9.4 Parties in Interest.  All covenants, agreements and obligations contained in
this Agreement shall bind and inure to the benefit of the respective successors
and assigns of the parties hereto, except that Borrower may not assign its
rights or obligations hereunder without the prior written consent of Bank.
 
9.5 Governing Law and Jurisdiction.  This Agreement, the Revolver Note, the
Security Instruments and all other Loan Documents (except any future ISDA
Agreement and any future Intercreditor Agreement that may be hereafter entered
into from time to time) shall be deemed to have been made or incurred under the
Laws of the State of Oklahoma and shall be construed and enforced in accordance
with and governed by the Laws of Oklahoma.
 
9.6 SUBMISSION TO JURISDICTION.  BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY OF THE LOCAL, STATE, AND FEDERAL COURTS LOCATED WITHIN TULSA
COUNTY, OKLAHOMA AND WAIVES ANY OBJECTION WHICH BORROWER MAY HAVE BASED ON
IMPROPER VENUE OR FORUM NON CONVENIENS TO THE CONDUCT OF ANY PROCEEDING IN ANY
SUCH COURT AND WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT, AND
CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY MAIL OR MESSENGER DIRECTED
TO IT AT THE ADDRESS SET FORTH IN SECTION 9.1 HEREOF AND THAT SERVICE SO MADE
SHALL BE DEEMED TO BE COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT OR THREE (3)
BUSINESS DAYS AFTER MAILED OR DELIVERED BY MESSENGER.
 
9.7 Highest Lawful Rate.  It is the intention of the parties hereto that Bank
shall conform strictly to usury laws applicable to it.  Accordingly, if the
transactions contemplated hereby would be usurious as to Bank under laws
applicable to it (including the laws of the United States of America and the
State of Oklahoma or any other jurisdiction whose laws may be mandatorily
applicable to Bank notwithstanding the other provisions of this Agreement),
then, in that event, notwithstanding anything to the contrary in any of the Loan
Documents or any agreement entered into in connection with or as security for
the Revolver Note or any ISDA Agreement, it is agreed as follows:  (i) the
aggregate of all consideration which constitutes interest under law applicable
to Bank that is contracted for, taken, reserved, charged or received by Bank
under any of the Loan Documents or agreements or otherwise in connection with
the Revolver Note or any ISDA Agreement shall under no circumstances exceed the
maximum
 
 
39

--------------------------------------------------------------------------------

amount allowed by such applicable law, and any excess shall be canceled
automatically and if theretofore paid shall be credited by Bank on the principal
amount of the Indebtedness (or, to the extent that the principal amount of the
Indebtedness shall have been or would thereby be paid in full, refunded by Bank
to Borrower); and (ii) in the event that the maturity of the Revolver Note or
any ISDA Agreement is accelerated by reason of an election of the holder thereof
resulting from any Event of Default under this Agreement or otherwise, or in the
event of any required or permitted prepayment, then such consideration that
constitutes interest under law applicable to Bank may never include more than
the maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall be canceled automatically by
Bank as of the date of such acceleration or prepayment and, if theretofore paid,
shall be credited by Bank on the principal amount of the Indebtedness (or, to
the extent that the principal amount of the Indebtedness shall have been or
would thereby be paid in full, refunded by Bank to Borrower).  All sums paid or
agreed to be paid to Bank for the use, forbearance or detention of sums due
hereunder shall, to the extent permitted by law applicable to Bank, be
amortized, prorated, allocated and spread throughout the full term of the Loans
evidenced by the Revolver Note or any ISDA Agreement until payment in full so
that the rate or amount of interest on account of any Loans hereunder does not
exceed the maximum amount allowed by such applicable law.  If at any time and
from time to time (i) the amount of interest payable to Bank on any date shall
be computed at the Highest Lawful Rate applicable to Bank pursuant to this
Section 9.7 and (ii) in respect of any subsequent interest computation period
the amount of interest otherwise payable to Bank would be less than the amount
of interest payable to Bank computed at the Highest Lawful Rate applicable to
Bank, then the amount of interest payable to Bank in respect of such subsequent
interest computation period shall continue to be computed at the Highest Lawful
Rate applicable to Bank until the total amount of interest payable to Bank shall
equal the total amount of interest which would have been payable to Bank if the
total amount of interest had been computed without giving effect to this Section
9.7.
 
9.8 No Waiver; Cumulative Remedies.  No failure to exercise, and no delay in
exercising, on the part of Bank, any right, power or privilege hereunder or
under any other Loan Document or applicable Law shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
of Bank.  The rights and remedies herein provided are cumulative and not
exclusive of any other rights or remedies provided by any other instrument or by
law.  No amendment, modification or waiver of any provision of this Agreement or
any other Loan Document shall be effective unless the same shall be in writing
and signed by the parties.  No notice to or demand on Borrower in any case shall
entitle Borrower to any other or further notice or demand in similar or other
circumstances.
 
9.9 Costs.  Borrower agrees to pay to Bank on demand all reasonable and
documented costs, fees and expenses (including without limitation reasonable
attorneys' fees and legal expenses) incurred or accrued by Bank in connection
with the negotiation, preparation, execution, delivery, filing, recording and
administration of this Agreement, the Security Instruments and the other Loan
Documents, or any waiver, consent or modification thereto or thereof, or any
enforcement thereof.  Borrower further agrees that all such fees and expenses
shall be paid regardless of whether or not the transactions provided for in this
Agreement are eventually closed and regardless of whether or not any or all sums
evidenced by the Revolver Note are advanced to Borrower by Bank.  Upon
Borrower's failure to pay all such costs and expenses within ten (10) days of
Bank's submission of invoices therefore, Bank shall pay such costs and expenses
by debit to the general account of Borrower without further notice to Borrower.
 
40

--------------------------------------------------------------------------------

9.10 Participation.  Borrower recognizes and acknowledges that Bank may sell
participating interests in the Loans (or either of them) to one or more
financial institutions (the "Participants"). Upon receipt of notice of the
identity and address of each such Participant, Borrower shall thereafter supply
such Participant with the same information and reports communicated to Bank,
whether written or oral.  Borrower hereby acknowledge that each Participant
shall be deemed a holder of the Revolver Note to the extent of its
participation, and Borrower hereby waives its right, if any, to offset amounts
owing to Bank from Borrower against any Participant's portion of such Revolver
Note.
 
9.11 WAIVER OF JURY.  BORROWER AND BANK (BY ITS ACCEPTANCE HEREOF) HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) BETWEEN BORROWER AND BANK ARISING OUR OF OR IN ANY WAY RELATED TO
THIS AGREEMENT, THE REVOLVER NOTE OR THE OTHER LOAN DOCUMENTS.  THIS PROVISION
IS A MATERIAL INDUCEMENT TO BANK TO PROVIDE THE FINANCING CONTEMPLATED HEREBY
AND EVIDENCED BY THE REVOLVER NOTE.
 
9.12 Payments Set Aside.  To the extent that any payment by or on behalf of
Borrower is made to Bank or Bank exercises its right of setoff, and such payment
or the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Bank in its discretion) to be repaid
to a trustee, receiver or any other party, in connection with any proceeding
under any bankruptcy or other debtor relief law or otherwise, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred.
 
9.13 Full Agreement.  This Agreement and the other Loan Documents contain the
full agreement of the parties and supersede all negotiations and agreements
prior to the date hereof.
 
9.14 Headings.  The article and section headings of this Agreement are for
convenience of reference only and shall not constitute a part of the text hereof
nor alter or otherwise affect the meaning hereof.
 
9.15 Severability.  The unenforceability or invalidity as determined by a
Tribunal of competent jurisdiction, of any provision or provisions of this
Agreement shall not render unenforceable or invalid any other provision or
provisions hereof.
 
9.16 Exceptions to Covenants.  Borrower shall not be deemed to be permitted to
take any action or fail to take any action which is permitted as an exception to
any of the covenants contained herein or which is within the permissible limits
of any of the covenants contained herein if such action or omission would result
in the breach of any other covenant contained herein.
 
41

--------------------------------------------------------------------------------

9.17 WAIVER OF SPECIAL DAMAGES.  BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT SUCH BORROWER MAY HAVE TO CLAIM OR RECOVER FROM
BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.
 
9.18 Conflict with Security Instruments.  To the extent the terms and provisions
of any of the Security Instruments are in conflict with the terms and provisions
hereof, this Agreement shall be deemed controlling.  Reference is made to any
Intercreditor Agreement entered into on or after the date hereof as contemplated
by this Agreement and notwithstanding any other agreement, each of Borrower and
Bank (a) acknowledge that it has received a copy of such Intercreditor
Agreement, (b) consents to the priority of payments and of Liens provided for in
any such Intercreditor Agreement, and (c) agrees that it will be bound by and
will take no actions contrary to the provisions of any such Intercreditor
Agreement.
 
9.19 Exculpation Provisions.  Borrower specifically agrees that it has a duty to
read this Agreement and the Security Instruments and agrees that it is charged
with notice and knowledge of the terms of this Agreement and the Security
Instruments; that it has in fact read this Agreement and is fully informed and
has full notice and knowledge of the terms, conditions and effects of this
Agreement; that it has been represented by independent legal counsel of its
choice throughout the negotiations preceding its execution of this Agreement and
the Security Instruments; and has received the advice of its attorney in
entering into this Agreement and the Security Instruments; and that it
recognizes that certain of the terms of this Agreement and the Security
Instruments result in one party assuming the liability inherent in some aspects
of the transaction and relieving the other party of its responsibility for such
liability.  Borrower agrees and covenants that it will not contest the validity
or enforceability of any exculpatory provision of this Agreement and the
Security Instruments on the basis that the party had no notice or knowledge of
such provision or that the provision is not "conspicuous."
 
9.20 US PATRIOT Act Notice.  IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING
A NEW ACCOUNT.  To help the government fight the funding of terrorism and money
laundering activities, federal law requires all financial institutions to
obtain, verify, and record information that identifies each person or entity
that opens an account, including any deposit account, treasury management
account, loan, other extension of credit, or other financial services product. 
What this means for Borrower: Bank hereby notifies Borrower that it is required
to obtain, verify and record information that identifies Borrower, including
Borrower's name, residential address, tax identification number, and other
information that will allow Bank to identify Borrower.  Bank may also ask to see
Borrower's legal organizational documents or other identifying documents.  Bank
will verify and record the information Bank obtains from Borrower pursuant to
the USA PATRIOT Act, and will maintain and retain that record in accordance with
the regulations promulgated under the USA PATRIOT Act.
 
9.21 Expenses; Indemnification.
 
(a) Indemnification.  Borrower agrees to indemnify and hold harmless Bank and
its officers, directors, trustees, employees, agents, and advisors (each, an
 
 
42

--------------------------------------------------------------------------------

"Indemnified Party") from and against any and all claims, damages, losses,
liabilities, costs, and expenses (including reasonable attorneys' fees,
disbursements and other charges) that may be incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of (including in connection with any investigation, litigation, or
proceeding and regardless of whether such Indemnified Party is a party thereto
or preparation of defense in connection therewith) the Loan Documents or any of
the transactions contemplated herein or in any of the Loan Documents or the
actual or proposed use of the proceeds of the Revolver Loans or the letters of
credit issued hereunder, except to the extent such claim, damage, loss,
liability, cost, or expense is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party's
gross negligence or willful misconduct or breach of this Agreement. In the case
of an investigation, litigation or other proceeding to which the indemnity in
this Section 9.21 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by Borrower or any Subsidiary
thereof, their respective directors, shareholders or creditors or an Indemnified
Party or any other Person or any Indemnified Party is otherwise a party thereto
and whether or not the transactions contemplated hereby are consummated.
Borrower agrees not to assert, and hereby waives, any claim against Bank or any
of its directors, officers, employees, attorneys, agents, and advisors, on any
theory of liability, for, special, exemplary, consequential or punitive damages
arising out of or otherwise relating to the Loan Documents, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Revolver Loans or the letters of credit issued hereunder.
 
(b)  Survival.  Without prejudice to the survival of any other agreement of
Borrower hereunder, the agreements and obligations of Borrower contained in this
Section 9.21 shall survive the repayment of the Revolver Loans, the other
Indebtedness and other obligations under the Loan Documents and the termination
of the Commitments hereunder.
 
9.23 Recovery of Additional Costs.  If any Change in Law (defined below) shall
impose, modify, or make applicable any taxes (except federal, state, or local
income or franchise taxes imposed on Bank), reserve requirements, deposit
requirements, capital adequacy requirements, Federal Deposit Insurance
Corporation (FDIC) deposit insurance premiums or assessments, or other
obligations which would (A) increase the cost to Bank for extending, maintaining
or funding the Commitments, (B) reduce the amounts payable to Bank under the
Commitment, or (C) reduce the rate of return on Bank's capital as a consequence
of Bank's obligations with respect to the Commitment, then Borrower agrees to
pay Bank such additional amounts as will compensate Bank therefor, within five
(5) days after Bank's written demand for such payment. Bank's demand shall be
accompanied by an explanation of such imposition or charge and a calculation in
reasonable detail of the additional amounts payable by Borrower, which
explanation and calculations shall be conclusive in the absence of manifest
error. "Change in Law" means the occurrence after the date of this Agreement of:
(a) the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation or treaty or in
the administration, interpretation, implementation or application by any court
or administrative or governmental authority of any law, rule, regulation or
treaty, or (c) the making or issuance by any court or administrative or
governmental authority
 
43

--------------------------------------------------------------------------------

of any request, rule, policy, guideline or directive, whether or not having the
force of law; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives concerning capital adequacy
promulgated by Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the US or foreign
regulatory authorities shall, in each case, be deemed to be a "Change in Law",
regardless of the date enacted, adopted or issued.
 
9.24 Government Regulation.  Borrower shall not (1) be or become subject at any
time to any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list) that
prohibits or limits Bank from making any loan advance or extension of credit to
Borrower or from otherwise conducting business with Borrower, or (2) fail to
provide documentary and other evidence of Borrower's identity as may be
requested by Bank at any time to enable Bank to verify Borrower's identity or to
comply with any applicable law or regulation, including without limitation,
Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.
 
9.25 Assignability.  Borrower agrees that Bank, subject to existing agreements
between Bank and Borrower and any applicable confidentiality agreements, may
provide any information or knowledge that Bank may have about Borrower or about
any matter relating to this Loan Agreement or the other Loan Documents to any
one or more purchasers or potential purchasers of Bank's interest in this Loan
Agreement or any other Loan Document.  Borrower agrees that Bank may at any time
sell, assign or transfer one or more interests or participations in all or any
part of its rights and obligations in this Loan Agreement or any other Loan
Document to one or more purchasers whether or not related to Bank.
 
9.26 Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument.
 
9.27 NO ORAL AGREEMENTS.  THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT AND
UNDERSTANDING BETWEEN THE PARTIES AND SUPERSEDE ALL OTHER AGREEMENTS AND
UNDERSTANDINGS BETWEEN SUCH PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND
THEREOF. THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.
 
9.28 Confidentiality. The Bank, including as Letter of Credit Issuer, agrees to
hold any confidential information that it may receive from the Borrower pursuant
to this Agreement in confidence, except for disclosure (a) to the extent they
need to know in connection with the negotiation, administration or enforcement
of the Loan Documents, to (i) its Affiliates, and any of the officers,
directors, employees and agents of any of the foregoing; and (ii) to legal
counsel, accountants and other professional advisors to the Borrower or the
Bank; (b) to regulatory officials having jurisdiction over the Bank; (c) as
required by Law or legal process or in connection with any legal proceeding to
which either of the Bank or the Borrower are adverse
 
 
44

--------------------------------------------------------------------------------

parties; (d) to another financial institution in connection with a disposition
or proposed disposition to that financial institution of all or part of its
interests hereunder or a participation interest in its Proportionate Share; or
(e) if an Event of Default has occurred and is continuing, to the extent that
the Bank determines such disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under the Loan
Documents. For purposes of the foregoing, "confidential information" shall mean
all information respecting the Borrower delivered to the Bank, other than (i)
information that was publicly known prior to the time of such disclosure
(including information previously filed with any Governmental Agency and
available to the public), (ii) information that subsequently becomes publicly
known through no violation of this Section by the Bank, its Affiliates or any of
the officers, directors, employees and agents of any of the foregoing and (iii)
information that otherwise becomes known to the Bank other than through
non-confidential disclosure by, or on behalf of, the Borrower or any Affiliate
thereof. Nothing in this Section 9.28 shall be construed to create or give rise
to any fiduciary duty on the part of any of the Bank to the Borrower.
 
9.29 Time of the Essence. Time is of the essence of the Loan Documents.
 
9.30 Commercial Transaction. The Borrower represents, warrants and acknowledges
that the transaction of which this Agreement is a part is a commercial
transaction and not a consumer transaction. Monies now or in the future to be
advanced to or on behalf of the Borrower are not and will not be used for
personal, family or household purposes.
 
9.31 Relationship of Parties. The relationship between the Borrower, on the one
hand, and the Bank, on the other, is, and at all times shall remain, solely that
of borrower and lender. The Bank shall not under any circumstances be construed
to be partners or joint venturers of the Borrower or any of its Affiliates; nor
shall the Bank under any circumstances be deemed to be in a relationship of
confidence or trust or a fiduciary relationship with the Borrower or any of its
Affiliates, or to owe any fiduciary duty to the Borrower or any of its
Affiliates. The Bank do not undertake or assume any responsibility or duty to
the Borrower or any of its Affiliates to select, review, inspect, supervise,
pass judgment upon or otherwise inform the Borrower or any of its Affiliates of
any matter in connection with its or their Property, any security held by the
Bank or the operations of the Borrower or any of its Affiliates. The Borrower
and each of its Affiliates shall rely entirely on their own judgment with
respect to such matters, and any review, inspection, supervision, exercise of
judgment or supply of information undertaken or assumed by the Bank in
connection with such matters is solely for the protection of the Bank and
neither the Borrower nor any of its Affiliates is entitled to rely thereon.
Without limiting the generality of the foregoing, the Borrower expressly
acknowledges that it has, independently and without reliance upon any advice,
recommendation or information from the Bank or any of its Affiliates, made its
own decision regarding the use of the proceeds of the Loans, and to obtain the
Loan under the terms and conditions of this Agreement.
 
9.32 Not a Reportable Transaction.  The parties signatory hereto acknowledge and
stipulate and Borrower represents to Bank that the transactions contemplated by
this Agreement do not constitute a "Reportable Event" as that term is described
and defined in regulations of the Treasury Department of the United States.
 
45

--------------------------------------------------------------------------------

9.33 OFAC.   Neither Borrower, nor any affiliate of Borrower: (a) is a
Sanctioned Person; (b) owns assets in Sanctioned Entities; or (c) derives any of
its operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. None of the proceeds of any Loan will be used or
have been used to fund any operations in, finance any investments or activities
in, or make any payments to, a Sanctioned Person or a Sanctioned Entity.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
46

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Revolver Loan Agreement
to be duly executed and delivered by the undersigned duly authorized officer of
Borrower to Bank in Tulsa, Oklahoma, effective as of the day and year first
above written.
 
 
BORROWER:
EMPIRE LOUISIANA, LLC, a Delaware limited liability company
 
 
 
 
       
By:
/s/ Michael R. Morrisett      
Michael Morrisett, President
               

 
 
 
BANK:
CROSSFIRST BANK, a Kansas banking corporation
 
 
 
 
       
By:
/s/ Terry D. Blain       Terry D. Blain,       Senior Vice President/Energy Bank
         

 
 


 




 
 
 
 
 

 
 
 
 
 
LOAN AGREEMENT SIGNATURE PAGE
 